Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 1 of 124 PageID: 1




 James K. Barbee, pro se
 Ohio Bar License No. 0090306
 Oregon Bar License No. 070242 (inactive)
 Washington Bar License o. 29557 (inactive)
 4723 Saddletop Ridge Lane
 Mason, Ohio 45040
 (513) 400-75 11
 jim@barbeelawfirm.com

                               UNTIED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY
                                     TRENTON DIVISIO


 JAMES K. BARBEE,                               )          Case No. _ __ _ _ __
                                                )
                 P laintiff,                    )          COMPLAINT
                                                )
         V.                                     )          JURY TRIAL REQUESTED
                                    )
  AMIRA NATURE FOODS, LTD. ;        )
  KARAN A. CHA ANA; BRUCE C.        )
  W ACHA; V ARUN SETHI and BRIAN M. )
  SPECK,                            )
                                    )
             Defendants.            )


         Plaintiff James K . Barbee ("Barbee"), a licensed attorney appearing pro se, alleges as

  follows:

                                             SUMMARY

          l.     This action arises out of the acts, omissions and conduct of a foreign issuer of

  securities (previously listed on the NYSE) and its officers and control persons, wh ich constitute

  violations of federal and state securities statutes, and involve intentional and negligent

  misrepresentations of material facts, causing Barbee to incur out-of-pocket losses in excess of

  $580,000.


                                                    -1 -
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 2 of 124 PageID: 2




        2.      In short, defendants materially misrepresented results of operations in SEC filings

 for years (including overstating net investor equity, among other things) and they fai led to timely

 disclose: (i) the SEC's previous notice of conditions precedent to avoid delisting; (ii) the

 insolvency (and liquidation proceedings) of the company's primary operating subsidiary; and (iii)

 internal litigation between the CEO and such subsidiary regarding a roughly $16.3 million debt

 to equity conversion.

        3.      Worse yet, defendants never disclosed charges filed in 2019 by India's Central

 Bureau of Investigation against the company's CEO and others alleging a criminal conspiracy to

 commit fraud, stock manipulation and misappropriation of funds, based on events and conduct

 occurring before Barbee even started investing in Amira.

        4.      Barbee seeks statutory damages, compensatory damages, lost-opportunity

 damages, market-adjusted damages, margin interest, statutory pre-judgment interest and costs,

 tax-adjusted damages, a reasonable attorney's fee and disgorgement of Barbee's pro-rata share of

 defendants' ill-gotten and ill-retained gains, pursuant to federal and state statutes and/or common

 law, in an amount according to proof at hearing or trial and not less than $1.2 million.

                                  JURISDICTION AND VENUE

        5.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 or

 otherwise because Barbee's claims involve one or more violations of federal law, including§

 10(b)(5) of the Securities Exchange Act of 1934 [15 U.S.C. § 78j(b)] (the "Exchange Act") and

 Rule l0b-5 promulgated thereunder [17 C.F.R. § 240.l0b-5], and control persons of those

 violating such law are liable therefore under§ 20(a) of such statute.

 Ill


                                                  -2-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 3 of 124 PageID: 3




         6.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 or

 otherwise given the diversity of the parties, since Barbee is a resident of the State of Ohio and

 none of the defendants reside in Ohio, and given the amount in controversy, which far exceeds

 the jurisdiction threshold and is not less than $580,000.

         7.     This Court has supplemental jurisdiction over Barbee's statutory state law

 securities act and common law tort claims pursuant to 28 U.S.C. § 1367(a) or for other reasons.

         8.     Venue is proper in this District pursuant to§ 27 of the Exchange Act, 15 U.S.C. §

 78aa.

         9.     Venue is proper in the Trenton Division of this District because a substantial

 portion of the acts and omissions constituting the statutory violations and torts occurred in this

 Division and District, the company's CFO conducts business from within this Division and

 District on behalf of the company and he resides or has a principal place of business located in

 this Division and District, and defendants have received profits and compensation by engaging in

 conduct within this Division and District, or for other reasons.

                                             PARTIES

         l 0.   Plaintiff Barbee is an individual w ho resides and resided in Mason, Ohio at all

 times relevant to this matter.

         11 .   Barbee is an attorney with knowledge of and experience litigating violations of

 state and federal securities laws.

         12.    Neither Barbee' s knowledge of state or federal securities laws nor his experience

 litigating violations thereof excuse any defendant's compliance therewith.

 Ill


                                                  -3-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 4 of 124 PageID: 4




         13.    Defendant Amira      ature Foods, LTD ("Amira" or the "Company"), is an entity

 organized under the laws of the British Virgin Islands, with its principal place of business located

 at 29E, A.U. Towers, Jumeirah Lake Towers in Dubai, United Arab Emirates.

         14.    Amira primarily sells Basmati Indian specialty rice (a premium long-grain variety

 of rice), along with other third-party branded food products, including nutritious snacks, ready-

 to-beat meals and a line of organic food offerings.

         15.    Amira was li sted on the NYSE between October 2012 and August 2020.

         16.    Defendant Karan A. Cbanana ("Cbanana") is and was the President and/or CEO

 of Amira at all relevant times.

         17.    Chanana' s business address is listed in fi lings with the U.S. Securities and

 Exchange Commission ("SEC") as being the same as Amira's principal place of business

 identified above.

         18.    On information and belief, Cbanana resides and bas resided in Dubai or elsewhere

 in United Arab Emirates at all times relevant to this matter.

         19.    After Amira went public in 2012, raising more than $80 million, Cbanana

 remained the largest shareholder in Amira and he and bis affiliates directly and indirectly

 received more than $50 million in the aggregate of the net public offering proceeds.

        20.     When Amira was initially listed on the NYSE, it was the sole owner of another

 holding company, Amira Nature Foods, LTD ("Mauritius"), which itself held an 80.4% interest

 in Amira Pure Foods Private Limited ("Amira India"), Amira's largest and primary operating

 subsidiary, which was based in India, and Cbanana (and some unidentified affiliates) held the

 remaining 19.6% interest in Amira India, assuming that Cbanana and/or his affiliates ever


                                                 -4-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 5 of 124 PageID: 5




 completed the purchase of 1.5 million shares of Amira India (various SEC filings at issue herein

 preface this as an "assumption" rather than as a statement of fact).

         2 1.    Chanana certified the Forms 20-F at issue in this matter for Amira's fiscal years

 ending March 2017, March 2018 and March 20 19, pursuant to§§ 302 and 1350 of the Sarbanes-

 Oxley Act of 2002, and he signed the Form NT-20-F for the fi scal year ending March 2019.

         22.     Defendant Bruce C. Wacha ("Wacha") was the Chief Financial Officer ("CFO")

 of Amira and served as an Executive Director from June 2014 until at least August 2017, during

 which time he resided and/or worked in New York.

        23.     On information and belief, Wacha currently resides in Connecticut and he works

 as a CFO for a company with its principal place of business in Norwalk, Connecticut.

        24.     Wacha certified the Form 20-F for the fiscal year ending March 2017, pursuant to

 §§ 302 and 1350 of the Sarbanes-Oxley Act of 2002, but he resigned prior to (or almost

 immediately after) doing so, with his resignation from the Company being announced days after

 such certification.

        25.     Defendant Varun Sethi ("Sethi") replaced Wacba, serving as CFO of Amira from

 August 20 17 to June 2019, having previously worked in the corporate finance and financial

 reporting team for Amira from April 20 12 to April 2013 and from July 2016 until bis

 appointment as CFO.

        26.     Sethi' s business address was listed in SEC filings as being the same as Amira' s

 principal place of business identified above.

        27.     On information and belief, Sethi resides and resided in Dubai or elsewhere in

 United Arab Emirates at all times relevant to thi s matter.


                                                  -5-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 6 of 124 PageID: 6




         28.     Sethi certified the Form 20-F for Amira's fiscal year ending in March 2018,

 pursuant to §§ 302 and 1350 of the Sarbanes-Oxley Act of 2002 and he resigned or was

 terminated by Amira prior to the SEC prescribed deadline for filing the Form 20-F covering the

 fiscal year ending March 2019.

         29.     In addition to his previously promised salary, after or in connection with hi s

 departure from Amira, Sethi was issued 528,243 shares of common stock, and Sethi and the

 Company agreed that Sethi would return stock (or the Company would issue additional stock to

 Sethi) such that the number of shares held by Sethi on September 8, 2019 would ultimately have

 a value of $559,937, based on the closing price of Amira on September 8, 2019.

         30.     Defendant Brian M. Speck ("Speck") replaced Sethi, serving as CFO of Amira

 from late June 2019 to the present.

         31.     Speck works and worked for Brio Financial Group, out of its office located at 217

 W. Main Street, Somerville, NJ 08876 (i.e., at a location within the Trenton Division of this

 District), at all times relevant to this matter.

         32.     On information and belief, Speck resides and resided within this District or

 elsewhere in New Jersey at all times relevant to this matter.

         33.     Speck certified the Form 20-F for the fiscal year ending March 20 19, but he did

 not do so until August 2020 (i.e., more than one year after its originally prescribed due date under

 SEC guidelines and rules for foreign issuers). 1



         1
         As a foreign filer with a fi scal year ending March 31 , Amira was permitted by
 SEC rules to report its annual earnings up to four months after the close of such fiscal year (and
 in Amira' s case, the prescribed due date was the last business or trading day of July in the same
 calendar year in which the fiscal year closed).

                                                    -6-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 7 of 124 PageID: 7




        34.     That filing occurred on August 18, 2020, the first full day that trading in Amira

 was halted on the NYSE, and the NYSE prohibited all trading in the Company after such filing. 2

                             OTHER RELEVANT THIRD PARTIES

         35.    Vince LaCava ("LaCava") is a licensed securities broker and an associated person

 with Financial Industry Regulatory Authority ("FINRA"), residing and doing business in the

 State of Washington at all times relevant to this matter.

         36.    Ameriprise Financial, Inc. ("Ameriprise") is a licenced securities broker-dealer

 and a member firm of FINRA, incorporated in Delaware, headquartered in Minneapolis and

 maintaining offices in several states at all times relevant hereto, including Washington, Ohio and

   ew Jersey, and it bas offices in the Trenton District of this Court.

         37.    LaCava was registered with Ameriprise at all times relevant to this matter and

 Barbee purchased some of his Amira shares at Ameriprise, with LaCava acting as his broker in

 those transactions.

                                                FACTS

         A.      LIABILITY

         38.     Barbee began investing in Amira based on LaCava's representations that: (i)

 Wacha and LaCava communicated frequently and in detail about the Company and its operations

 and finances; (ii) LaCava felt Wacha was very trustworthy; and (iii) LaCava purchased shares of




         2
         Trading in Amira was briefly baited on the afternoon of August 17, 2020 and the bait
 continued into August 18, 2020 (the day that Speck filed the Form 20-F at issue). Trading never
 resumed, the Company was eventually delisted, and investors were never afforded the
 opportun ity to decide whether to sell, purchase or bold their shares on the NYSE based on (or
 with the benefit of having received) the information finally disclosed in the subject Form 20-F.

                                                   -7-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 8 of 124 PageID: 8




 Amira personally and for a number of his other clients before recommending that Barbee

 purchase any shares.

        39.     Barbee also made decisions to invest at different times based in part or wholly on:

 (i) the representations Wacha made to LaCava about Amira, (ii) the SEC filings made by Amira,

 (iii) the " investor presentations" published by Amira (discussed below) and/or (iv) the press

 releases issued by Amira.

        40.     With knowledge that LaCava had placed a number of his investor clients in

 Amira, Wacha made material misrepresentations of material fact to LaCava concerning the value

 of the plant and real property on the balance sheet.

        41.     For example, Wacha informed LaCava that the plant and real property were

 actually worth 300% more than the amount stated on the balance sheet, and that the real book

 value of the Company exceeded the amount stated on the balance sheet.

        42.     Wacha made material misrepresentations of material fact and/or omitted to state

 facts necessary to make other representations of material fact not misleading when commenting

 on the Company's short-term debt load.

        43.     For example, although the short-term debt amount continued to grow quarter-

 over-quarter, Wacha told LaCava that the debt load was less concerning than it appeared, that

 Chanana personally guaranteed such debt (which exceeded $200 mi llion), that Chanana was

 himself a large lender for Amira and that Chanana would continue to loan funds to Amira on an

 as-needed basis. 3


        3
           1n reality, Chanana ceased lending funds and sued Amira and/or Amira India prior to
 Apri l 1, 2019 in conn ection with a debt to equity conversion that occurred on or about November
 14, 2018, but the existence of this lawsuit was not disclosed to the investing public until after

                                                  -8-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 9 of 124 PageID: 9




         44.     Moreover, Wacha emphasized and informed LaCava that the growing debt was

 not only manageable, but it was a deliberate and intentional part of the Company's growth

 strategy and should not be a cause for concern.

         45.     Wacha made material misrepresentations of material fact and/or omitted to state

 facts necessary to make other representations of material fact not misleading, when addressing

 questions abou t the Company's ever growing accounts receivables.

         46.     For example, Wacha indicated that an increasing account receivable was common

 within the industry for growing companies, that receivables were routinely collected in time to

 service the debt, and regardless, Chanana was able and willing to loan the Company any needed

 funds (as he had been doing for years) if the receivables were not collected within the expected

 time frame. 4

        47.      Wacha made material misrepresentations of material fact and/or omitted to state

 facts necessary to make other material representations not misleading when he informed LaCava

 that the inventory was actually worth more than reported on the balance sheet, again stating that

 the Company's real book value was more than stated on the balance sheet.

 Ill

 Ill



 Amira had ceased trading on the NYSE in August 2020, despite SEC rules and regulations
 requiring disclosure of such litigation not later than July 2019 (the prescribed due date for the
 Form 20-F for the fi scal year), as discussed below.
         4
          ln reality, creditors forced Amira India into an Indian liquidation proceeding prior to
 April 1, 2019 and that entity has been insolvent since that time, even though such insolvency was
 not disclosed to the investing public until after trading in the Company on the NYSE was halted
 in August 2020.

                                                   -9-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 10 of 124 PageID: 10




           48.    According to other litigation filed against Amira, a former CFO of Amira has

   admitted that Amira bas inflated its inventory numbers at times when dealing with bank loan

   officers.

           49.    This same former CFO bas allegedly conceded that Amira has at times transferred

   funds between related entities, affiliates, or entities under the same common control, for the

   specific purpose of manipulating financial statements.

            50.    Pursuant to bis employment agreement with the company, Wacba was

   entitled to equity grants (consisting of stock and options) with a fair value of at least $100,000

   each time that Amira hit target "market capitalization" goals, which were set at $ 1.5 billion, $2.0

   billion and then again at $2.5 billion.

            51.   Wacha was clearly motivated, and stood to benefit financially, by disseminating

   information to investors through outside advisors, brokers and registered representatives that

   would motivate investors to purchase Amira stock and/or induce current holders of the stock to

   not sell it.

            52.   Moreover, Wacba had a financial incentive to omit facts from disclosures that

   might otherwise nudge an investor to sell or dissuade a potential investor from purchasing.

            53.   LaCava (who bad an MBA and decades of experience researching companies and

   representing investors) informed Barbee that be was considering Amira his "stock of the year"

   based on LaCava's conversations with Wacba and bis own review of the SEC filings while

   Wacba served as CFO.

            54.    Barbee made several purchases of shares of Amira based on representations made

   by Wacba and communicated via LaCava.


                                                   -10-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 11 of 124 PageID: 11




            55.   In addition to the tens of thousands of shares purchased at Ameriprise, Barbee

  purchased at least 43,000 shares (2 150 split-adjusted sbares)5 at another broker-dealer, with a

  cost basis of roughly $440,967.

            56.   Barbee incurred and paid tens of thousands of dollars in margin interest in

  connection with purchasing and/or holding Amira stock over time.

  SEC Filings

            57.   When Amira indirectly held an 80.4% interest in Amira India (through Amira' s

  wholly owned subsidiary Mauritius), Amira India's financials were consolidated into Amira' s

  financials filed with the SEC, including the Forms 20-F for the periods ending March 2017 and

  March 2018, which each refer to the 19.6% interest in Amira India held by Chanana and

  unidentified affiliates as the "non-controlling interest."

            58.   Some of Amira's SEC filings were late (i.e., they were filed more than four

  months after the prescribed due date), contain misrepresentations, omit material facts and/or

  constitute the first disclosure of material facts that should have been disc losed long beforehand,

  to wit:

  Form 20-F (for the fiscal year ending March 2017)

            59.   Messrs. Chanana and Wacha certified the Form 20-F for the fiscal year ending

  March 2017 pursuant to§ § 302 and 1350 oftbe Sarbanes-Oxley Act of 2002.

            60.   This SEC filing does not contain financial statements compiled or stated in

  accordance with Generally Accepted Accounting Principles ("GAAP"), and financial statements



            5
        The Company stock split 1:20 in December 2019, as part of a plan to stay above the
  NYSE minimum $ 1.00 price listing requirements, among other things.

                                                   - 11 -
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 12 of 124 PageID: 12




  not prepared in compliance with GAAP are presumed misleading, pursuant to SEC Regulation S-

  X, 17 C.F.R. § 210.4-01. 6

          61.     This filing disclosed an inventory write down of roughly $23,700 occurring within

  the last three months of this fiscal year and stated that the inventory was worth roughly $273. 1

  million at the end of the fiscal year (representing an increase in inventory value of roughly $34.1

  million from the roughly $239 million in inventory reported at the end of the fiscal year ending

  March 2016).

          62.     On information and belief, the inventory was worth less than the roughly $273.l

  million stated at the end of the fiscal year ending March 201 7.

          63.     On information and belief, Amira should have taken and disclosed a substantially

  larger inventory write down and/or an inventory impairment during this fiscal year, even when

  compiling and stating results on a non-GAAP basis.

          64.     This filing reports that the total equity between Amira and Amira India at the end

  of fi scal year March 2017 was roughly $303.2 million ($262.5 million of which was attributable

  to shareholders of Amira and roughly $40.7 million of which was attributable to the non-

  controlling interest in Amira India held by Chanana and bis affiliates).

          65.     This filing materially overstates the equity in Amira and the equity in Amira

  India attributable to Amira shareholders.

          66.     Amira had a disclosed net equity or book value of more than $7.00 at the end of

  this fiscal year according to the balance sheet in this filing.


          6
           None of the financial statements filed with the SEC and discussed herein were compiled
  or stated in accordance with GAAP, and like the Form 20-F for the fiscal year ending in March
  20 17, all of them are presumed misleading as well.

                                                    -12-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 13 of 124 PageID: 13




          67.     However, before this balance sheet was filed with the SEC, Barbee had concerns

  about the Company's growing debt load, which he communicated to LaCava, and which LaCava

  communicated to Wacha.

          68.    Following conversations with Wacha, and in response to Barbee's concern about

  the large debt levels, in May 2017 (two months after the close of this fiscal year but still more

  than two months prior to these results being publicly disclosed) LaCava informed Barbee that

  Wacha had stated that Amira could sell some of its already undervalued land to pay down some

  of the rapidly increasing short-term debt, should it need to do so.

          69.    In reality, Amira did not receive a license to sell any of the land until some point

  in 2018, and to date, Amira has not disclosed a sale of any of the land, despite Amira India's

  insolvency proceeding discussed below.7

         70.     In July 2017, the earnings for the fiscal year ending March 2017 were filed with

  the SEC, and LaCava informed Barbee that the revenue reported therein was consistent with the

  revenue range provided to him several months earlier by Wacha.

         71.     The accuracy of the revenue range provided by Wacha months before the earnings

  were officially released gave Barbee additional reason to trust statements made by Wacha and to

  believe that Wacha had a contemporaneous and accurate understanding of the financial status of

  Ill



         7
          lnvestors are still, almost four years later, waiting for any of the seventeen (17) acres to
  be monetized, and it appears that all of this property may have been transferred from Amira to
  Amira India at some point in 2019, a move which caused millions of dollars in investor equity to
  disappear overnight and which may leave shareholders with no stake in the property or its
  proceeds if it is later (or has already been) sold as part of Amira India' s insolvency proceeding, as
  discussed in depth below.

                                                  -13-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 14 of 124 PageID: 14




  the Company, even months before the financials for the period fiscal year were required to be

  formally summarized and disclosed in an SEC filing.

  Form 6-K (for the six months ending September 2017)

          72.     Messrs. Wacha and Sethi served as CFOs for the Company at different times

  covered by this filing, which discloses results of the first half of its fiscal year ending March

  2018.

          73.     This filing disclosed that inventory had increased to over $306.8 million, which

  included a write down for inventory during the period of roughly $21.4 thousand and no

  inventory impairment.

          74.     On information and belief, the inventory was worth less than $306.8 million at

  the end of September 2017.

          75.     A larger inventory write down and/or an inventory impairment should have been

  reported to the public in this filing.

          76.     This filing reports that the total equity between Amira and Amira India at the end

  of the period was roughly $321.9 million ($281 .7 million of which was attributable to

  shareholders of Amira and roughly $40.2 million of which was attributable to the non-controlling

  interest).

          77.     This filing materially overstates the equity in Amira and the equity in Amira

  India attributable to Amira shareholders.

  Form 6-K (for the period ending December 2017)

          78.     Messrs. Wacha and Sethi served as CFOs for the Company at different times

  covered by this filing, which occurred in May 201 8 and disclosed results of operations covering


                                                   -14-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 15 of 124 PageID: 15




  the first nine months of the fiscal year ending March 2018 and the three months subsequent to the

  period covered by the prior Form 6-K filing addressed above and covering operations through

  September 2017.

          79.     This filing reports that inventory had again increased, this time to roughly $343.5

  million with only a minor write down of roughly $9,000 and with no inventory impairment.

          80.     There is no hint of any significant inventory concerns in this filing, either with

  respect to the time period covered by this filing or with respect to any prior time period.

          81.     However, Amira should have recognized or disclosed a very large inventory

  impairment and/or inventory write down by the end of the period covered by this Form 6-K.

          82.     This filing also discloses an increase in liabilities that was more than offset by an

  increase in assets, bringing total equity reported in the consolidated financials to $349.9 million

  (with roughly $306.9 million attributable to shareholders and the balance attributable to the non-

  controlling interest).

          83.     This filing materially overstates the equity in the Amfra and the equity in Amira

  India attributable to Amira shareholders.

          84.     This filing also fails to mention a $1.4 million judgment entered against the

  Company in November 2017 (i.e., during the three months covered by this filing) in favor of the

  Company's own attorneys, who previously represented the Company in litigation with third

  parties alleging that the Company falsely inflated revenue and/or misrepresented its financial

  results or equity position in public disclosures.

  Ill

  Ill


                                                      - 15-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 16 of 124 PageID: 16




          85.        The law fi rm/judgment creditor withdrew from prior representation and filed its

  own action against the Company at some point after conducting its own due djligence into the

  allegations and/or after discovery in such litigation had begun.

          86.        Since this litigation and ultimate judgment were not disclosed to the public until

  years after the fact, Barbee was not afforded the opporturuty to take this litigation into

  consideration when deciding whether to purchase, sell and/or hold his current position in the

  Company.

          87.        When discussing its operating cash cycle, which would be important to investors

  when deciding whether to buy, sell or bold stock in the Company, the Company falsely states that

  it has "paid down the current liabilities. "

          88.        To the contrary, by the end of the period covered by this filing, current liabilities

  bad increased quarter-over-quarter and year-over-year to its highest point ever while the

  Company was listed on the NYSE.

          89.        When comparing current and non-current debt to prior fiscal periods, this filing

  falsely states that total current and non-current debt as per International Financial Reporting

  Standards ("IFRS"), was only $22,440,023 as of the end of March 2017.

          90.        In fact, current and non-current debt, even under IFRS, was more than $200.0

  million as of the end of March 2017.

          91.        This false statement concerning current and non-current debts as per IFRS at the

  end of March 2017 constitutes a misrepresentation of material fact and violated federal and state

  securities acts.

  Ill


                                                      -16-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 17 of 124 PageID: 17




  Form NT-20-F (for fiscal year ending March 2018)

          92.      On July 30, 2018, Amira filed a Form NT-20-F to disclose that it would not be

  filing the Form 20-F for the fiscal year ending March 2018 by the SEC prescribed due date of

  July 31, 2018.

          93.      By June or July 20 18, Sethi was aware of the status of any inventory write downs

  or inventory impairment to be taken during the fiscal year ending March 2018. 8

          94.      When Sethi executed this filing, be knew or should have known that the Company

  experienced a $134.0 million inventory impairment during and/or before the fiscal year ending

  March 2018.

         95.       This inventory impairment either was or should have been uncovered prior to

  August 2018, given the Company's own internal controls and inspection requirements, including

  those required under § 404 of the Sarbanes-Oxley Act of 2002 or otherwise.

         96.       Notwithstanding his actual knowledge concerning the Company's results of

  operations, in this July 2018 filing Sethi stated that he did not anticipate any "significant

  change in the results of operations from the corresponding period for the last fiscal year."

         97.       An inventory impairment of $134.0 million in the fiscal year ending March 2018

  was a signift cant change in the results of operations from the fiscal year ending March 201 7 and

  Sethi knew or had reason to know of this impairment at the time of this Form NT-20-F filing.

         98.       This filing also requires a written statement describing any "anticipated" change,

  both narratively and quantitatively, but Sethi provided no such statement.


         8
         Just as Wacha had a good idea of the fiscal results for the year ending March 2017 by
  May 2017 (if not earlier), Sethi also had a good idea of the financial results for the year ending
  March 20 18 within a few months thereafter (and certainly by July 2018).

                                                   -17-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 18 of 124 PageID: 18




         99.      Although "anticipated" is one term routinely used in the safe harbor provisions in

  various federal securities statutes and acts, including the PSLRA of 1995, to protect "good faith"

  beliefs, such term does not fall within the protective provisions when the signatory or certificant

  has actual or constructive knowledge of facts or a set of facts controverting the truth of the

  anticipatory statement or when the statement is otherwise not made in "good faitb."9

          I 00.   If Sethi did not have a factua l basis in July 2018 upon which he could reasonabl y

  anticipate at such time that there would not be a significant change in results over the prior year,

  Sethi bad a duty to disclose bis lack of such factua l basis when making any representation in this

  fi ling regarding any such comparison between the current and the prior year' s operational results.

          IO I.   Sethi's fai lure to disclose the lack of any factual basis for comparing the results of

  operations between the years ending March 2018 and March 2017 would lead a reasonable

  investor to conclude that Sethi bad a factua l basis for such comparison.

          I 02.   However, Sethi lacked a factual basis for making the specific comparison in this

  fi ling between the results of operations for the year ending March 20 18 and the year ending

  March 2017.

          103.    Setbi's representations in this filing would lead a reasonable investor to conclude

  that there would not be any significant change in results of operations for the fiscal period ending

  in March 2018 from the fiscal period ending March 2017.

  Ill


         9 Asto the various SEC filings mentioned herein, defendants, and each of them, were
  aware of the falsity of the subject matter contained in certain "anticipatory" or "forward looking
  statements" at the time such statements were made, and thus, Amira's "safe harbor" warnings
  accompanying such forward looking stateme nts were ineffective in shielding these statements
  (which were not otherwise made in "good faith") from liability accordingly, or for other reasons.

                                                   - 18-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 19 of 124 PageID: 19




          I 04.     Since there was no material inventory impairment during the fiscal year ending

  March 201 7, and based on Sethi 's statement in July 2018 regarding the anticipated results of

  operations for the fiscal year ending March 2018, it was reasonable for investors to conclude that

  Amira would not have a significant inventory impairment reported during the fiscal year ending

  March 2018.

          105.      Sethi also anticipated in this filing that "[t]he subject annual report . . . will be

  filed on or before the fifteenth calendar day following the prescribed due date...."

          106.      If Sethi did not have a factual basis to anticipate that the Form 20-F would be filed

  by the prescribed due date, he should have disclosed his lack of a factua l basis for such

  representation.

          107.      Sethi' s failure to disclose the lack of any factual basis for making a statement

  concerning the anticipated filing date would lead a reasonable investor to conclude that Sethi had

  a factual basis for making such representation concerning the filing date.

          108.      However, Sethi had no factual basis when signing this Form NT-20-F to state that

  the Form 20-F would be filed within fifteen (15) calendar days of the prescribed filing date, and

  any statement regarding his "anticipation" that it would be filed within such time was not made

  in good faith.

          109.      The subject annual report was made more than seventy-five (75) days after the

  prescribed due date.

          110.      Barbee reasonably relied on the representations within the Form NT-20-F

  regarding both the timing of the filing of and the content to be contained within the Form 20-F

  Ill


                                                      -19-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 20 of 124 PageID: 20




  while waiting for the earnings and results of operations for March 20 18 to be reported in the

  Form 20-F.

          111.    Barbee chose to not sell any of his Amira stock while waiting for the Form 20-F

  based on Sethi' s statements (and the lack of any negative statements or information about the

  current fiscal year's results) in the Form NT-20-F.

          112.    Sethi' s statements concerning any comparison between the results of the current

  fi scal year and the prior fiscal year, and the timing of the release of such results, were mis leading,

  misrepresented material facts and omitted to state material facts that would make other

  representations in the filing not misleading, in violation of federal and state securities acts,

  among other things.

          113.    In short, Sethi should have mentioned the massive inventory impairment in this

  filing or he should have at least stated that results of operations for the year ending March 20 18

  would not be similar to the prior year's financial results.

          114.    Alternatively, Sethi should have stated in this filing that he lacked any factual

  basis for making a representation comparing the current year's results to the prior year's results.

          115.    Sethi should have stated that he lacked any factual basis for making a

  representation in this filing as to the anticipated Form 20-F filing date.

  Form 20-F (for the fiscal year ending March 2018)

          116.    Messrs. Chanana and Sethi certified the Form 20-F for the period ending March

  2018, pursuant to§§ 302 and 1350 of the Sarbanes-Oxley Act of2002. 10

  Ill


          10
           Wacha also served as the CFO for part of the time covered by this filing.

                                                   -20-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 21 of 124 PageID: 21




          A.      Inventory Impairment

          117.    According to this filing, during the last three months of the fiscal year ending

  March 201 8, revenue was roughly $24.1 million but the inventory value declined by roughly

  $182.2 during the same three months, ending the fiscal year at roughly $161.3 m illion.

          118.    This filing disclosed an inventory write down of roughly $99,500, and an

  inventory impairment of roughly $134.0 million.

          119.    Therefore, excluding the above-mentioned inventory write downs in the Form 20-

  F and Forms 6-K discussed above, this entire $1 34.0 million inventory impairment: (i) occurred

  during the months of January, February and/or March 201 8; or (ii) some of this impairment

  occurred and/or should have been disclosed in one or more the Forms 6-K covering earlier

  portions of the year ending March 2018 and/or in other SEC filings covering a prior fi scal year or

  years, including those years ending March 2017 and/or March 2016.

          120.    Although this inventory impairment occurred no later than March 2018, it was not

   mentioned at all in the Form 6-K mentioned above which was filed two months later in May

  20 18 for the period ending December 2017.

          121.    The Company routinely includes statements in its disclosures to update investors

   on material events occurring between the close of the period addressed in the filing and the date

   such fi ling is made with the SEC, but in th is case, Amira did not update the investing public on

   the impaim1ent or even hint at it in the Form 6-K covering the period ending December 2017.11



          11
            Indeed, ote 11 to the financials in such Form 6-K details the material events occurring
   between the end of the reporting period and the date of such filing in May 2018 that would
   require disclosure or that could require adjustments to the financials, but inventory was not
   addressed at all in this note.

                                                   -21-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 22 of 124 PageID: 22




           122.   In reality, some of the inventory impairment reported in the Form 20-F for March

   2018 had actually occurred during or prior to December 2017, and therefore, inventory concerns

   should have been raised in Note 11 to the Form 6-K for December 201 7 as well.

           123.   Timely disclosure of the $ 134.0 million inventory impairment was required

   promptly after the Company became aware of it, even if such awareness occurred weeks or

   months prior to the prescribed due date for the next required Form 20-F.

           124.   Indeed, the Company had no legal right to delay such disclosure of this inventory

   impairment until the next Form 20-F prescribed due date.

           125.     otwithstanding the untimely disclosures regarding the inventory impairments,

   the accurate inventory carrying amount did not decrease by $ 182.2 million in the months of

   January, February and March 201 8, regardless of whether inventory was carried at the end of

   December 201 7 and/or March 201 8 at the lesser of: (i) acquisition cost plus interest attributable

   to inventory purchases; or (ii) resale value less estimated cost of completion and selling

   expenses.

           126.   To the contrary, assuming the inventory carrying amount decreased by the amo unt

   reported, some of this decrease should have been reported in prior Forms 6-K or Forms 20-F for

   March 20 17 and/or March 2016.

           127.   In addition, the Company has not disclosed whether it received any insurance

   proceeds in connection with this inventory impairment and/or write down. 12



           12
            An undisclosed am ount for product insurance is included in the "Other expense" line of
   the revenue statement and this fi ling indicates that the Company insures against several weather
   and other conditions including fire, earthquake, fl ood and burglary, not to mention the fact that
   the Company has allied peri ls insurance coverage for interruptions at the milling facility.

                                                   -22-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 23 of 124 PageID: 23




           128.    If the Company received such insurance proceeds and included such amount in

  reported revenue, the omission of any statement concerning insurance proceeds makes the

  representations concerning the revenue for the period misleading.

           129.    As to the causes of the inventory impairment, this fi ling attributes the inventory

  decline primarily to "product deterioration."

           130.    Amira 's internal controls concerning its inventory impairment detection and

  reporting process were inadequate, as evidenced in part by the substantial inventory impairment

  which allegedly occurred in a very short amount of time.

           131.    More importantly, Amira failed to provide an accurate assessment of its internal

  controls and inventory impairment detection and reporting procedures in this fi ling.

          132.     Pursuant to § 404 of the Sarbanes-Oxley Act of 2002, the management of the

  Company was required to assess and describe in this SEC fi ling the effectiveness of the

  Company's internal controls for financial reporting.

          133.     The Company fai led to adequately assess or disclose the inaccuracies in its

  internal controls for financial reporting, thereby misrepresenting material facts and omitting to

  state material facts necessary to make other representations of material fact not misleading,

  which constitutes a violation of§ 404 of the Sarbanes-Oxley Act of 2002 and of federal and/or

  state securi ties acts.

          134.     Amira also fai led to self-report such inaccuracies or flaws in its own assessment

  of such controls in any of its prior SEC filings.

          135.     Amira's failure to adequately and accurately disclose the short-comings in its own

  internal control and inventory impairment reporting process, as well as Amira's violations of§


                                                   -23-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 24 of 124 PageID: 24




  404 of the Sarbanes-Oxly Act of 2002, proximately caused or resulted in damages sustained by

  Barbee.

            136.   In addition to product deterioration, the Company also stated that the decline in

  the inventory carrying amount was impacted by the GST (a tax assessment).

            137.   First, the GST tax assessment is only responsible for lowering the inventory

  carrying amount if inventory is carried at net resale value (which would only happen if the net

  resale value was less than acquisition cost plus the borrowing costs attributable to such inventory

  amount).

            138.   However, at the time, the Company was carrying inventory based on acquisition

  and borrowing costs, not based on net resale value.

            139.   Indeed, this Form 20-F states that inventory includes borrowing costs.

            140.   Second the GST is likely only responsible for a small diminution in the carrying

  value of inventory, and more importantly, it is misleading and/or deceptive to even mention this

  tax in this filing as a reason to lower the value of inventory for the subsequent fiscal year after

  this filing, since the Company reported $0 sales in India (the only country imposing this tax)

  during fiscal 2019.' 3

            141.   The Company knew when making this filing in October 2018 that this GST

  assessment would not impact inventory for the fiscal year ending in March 2019.



            13
             The impairment may have been excessively stated, which may have caused other
  problems relating to Amira's ultimate insolvency proceedings addressed below, to the extent the
  GST was applied to inventory to reduce the realizable value, and if: (i) inventory was carried at
  net realizable value because that amount was less than purchase price plus attributable borrowing
  costs, (ii) such reductions were carried into 2019, and (iii) no sales in 2019 were subject to such
  tax.

                                                   -24-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 25 of 124 PageID: 25




          142.    Indeed, attributing the inventory value decline to a tax assessed in a country where

  the Company would not be doing further business is misleading and an omission of material fact

  necessary to make other representations of material fact not misleading.

          143.    In addition to blaming inventory deterioration and the GST tax, this filing partially

  attributes the decrease in inventory carrying amount to "the large number of warehousing

  facilities spread across India."

          144.    However, only nine such fac ilities existed by the close of the fiscal year and

  Amira chose how many to use and where to place them.

          145.   In contrast, according to a prior "investor presentation" for the period ending

  September 2016, which Wacha shared with LaCava, Amira was "Profitable and is Poised for a

  Return to Growth" in part based on its "increased distribution footprint in India" with new

  warehouse facilities being put into use (and totaling 15 at the time).

          146.   Therefore, Amira did not suggest that 15 warehouse faci lities was a large number

  or would lead to inventory deterioration in September 2016, and no such deterioration occurred

  at that time (as far as investors know), but in March 2018 the nine warehouses in use (which was

  actually six fewer warehouses than mentioned in September 2016) had somehow become a

  " large number" contributing to loss of inventory.

         147.    The inconsistent representations regarding the relationship between the number of

  warehousing facilities and the impact on inventory deterioration reflects a misrepresentation of

  material facts and/or the omission of material facts necessary to make other representations of

  material fact not misleading.

  Ill


                                                  -25-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 26 of 124 PageID: 26




          148.    The number of facilities used during the fi scal year ending March 2018 did

  not cause a substantial (or any) portion of the inventory impairment ultimately reported to have

  occurred between the months of January- March 2018, and the Company's statements to the

  contrary misrepresent material facts and/or omit to state material facts necessary to make other

  representations of material fact not misleading.

          149.   Not all of the events and causes alleged by the Company to have impacted the

  decline in the inventory carrying amount described in this filing are disclosed risk factors in the

  subject Form 20-F or in prior Forms 6-K or 20-F.

          B.      Equity And Lender Concerns

          150.   According to this filing, Amira and Amira India had current assets of $492.3

  million (including $161.3 million in inventory, $258.3 million of receivables and $65.9 million

  in prepayments) and current liabilities of $270. l million. 14

          151.   Including the $512.8 million of assets and $271.2 million of liabilities disclosed in

  this filing, shareholders of the Company had $2 18. 7 million in equity in Amira and Amira India,

  with another $22.9 million attributable to the non-controlling interest in Amira India (held by

  Chanana and his affiliates).

          152.   This filing materially overstates the inventory, receivables and prepayments, as

  well as the equity in Amira and the equity in Amira India attributable to Amira shareholders, as

  discussed below or otherwise.



         14
           The Company settled a lawsuit with "short sellers" in April 2017 and informed
  investors later that the settlement amount would be accounted for in fiscal year ending March
  2018, but the instant Form 20-F does not provide such accounting, leaving investors to wonder
  whether Amira was the payor in that settlement.

                                                   -26-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 27 of 124 PageID: 27




             153.   An accountant note accompanying the Form 20-F for the year ending March 2018

  indicates that "certain of the lenders" have classified some loan balances as "[n]on-performing

  assets."

             154.   Moreover, this action by the lenders caused the accountant to state that

  continuation as a "going concern" would be dependent on management's plans.

             155.   On information and belief, Amira's Audit Comm ittee restricted the content and/or

  timing of these public accountant's disclosures. 15

             156.   Amira bad not previously disclosed that any lender had classified any debt as a

  non-performing asset or identified any such lenders or the loan balances at issue.

             157.   Amira should have timely disclosed the identity of each lender classifying any

  loan as a non-performing asset and should have timely disclosed the amount of each such loan at

  issue, especially if Amira India was the borrower on any such loan, and if such classification by

  any lender occurred at a time when Amira owned a controlling interest in Amira India and

  consolidated its financials with Amira's financials when making SEC disclosures and filings.

             158.   Management commented on this "going concern" language in the accountant's

  report by stating that "banks have not agreed to reclassify our debt into working capital and real

  estate" which has resulted in "some of the banks" classifying the loans as non-performing assets,


             15
            The Audit Committee was made up of Harasb Pal Sethi, Mo hit Malik and Robert
  Wagman, each of whom is a current or former Director of Amira and Barbee respectfully
  reserves the right to make these individuals parties to this action, based on facts to be developed
  and tested in discovery. Of these three, only Mr. Harasb Sethi and Wagman were also members
  of the Corporate Governance and Nominating Committee, charged with advising the Board as to
  the Company's compliance with applicable laws and regulations (Malik was not a member of
  this committee, despite bis legal training and education), and Barbee respectfully reserves the
  right to make these two individuals parties to this action, based on different facts to be developed
  and tested in discovery.

                                                    -27-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 28 of 124 PageID: 28




  and further, "management is confident that the goi ng concern assumption bas not been

  impacted."

          159.    While "confidence" may not be an actionable term, adequate disclosure of the

  material facts required identifying each of the lenders reaching such conclusions and disclosing

  the amount of loans at issue, among other things, and the failure to do so was an omission of

  material facts necessary to make representations about the Company's going concern status not

  misleading.

          160.    Management refused to disclose these material facts, timely or otherwise, and as

  we now know (as discussed in great detail below), the lenders' actions later became a substantial

  concern when they forced Amira India into an involuntary insolvency and liquidation proceeding,

  only bolstering the conclusion that the above-mentioned omitted facts were material.

          161.   Indeed, it remains unclear to this day how many of the lenders have applied for

  relief in the insolvency proceedings and/or how many of them are parties to any involuntary

  liquidation proceedings, and it is unclear bow much debt is at issue in any or all of these

  proceedings.

          162.    Finally, the Company again fai led to disclose the $1 .4 million judgment obtained

  against it by its own counsel in connection with litigation alleging falsification of financia ls.

          163.    In addition to SEC filings, Amira disseminated " investor presentations"

  covering some of the same time periods addressed by these SEC filings, but some of the material

  facts in these presentations differed in material ways from the SEC disclosures, to wit:

  Ill

  Ill


                                                   -28-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 29 of 124 PageID: 29




  Investor Presentation (for fiscal year ending March 2018)

          164.      Almost one year after the fiscal year ending March 2018 came to a close, the

  Company published an investor presentation covering that year (the "March 2018 Investor

  Presentation").

          165.   The March 20 I 8 Investor Presentation was attached to an SEC filing and appeared

  on Arnira's website. 16

         A.      Deconsolidated Balance Sheets

          166.   Although the Company filed its financials with the SEC on a consolidated basis at

  all times since its IPO, the balance sheets in this presentation were arranged on a deconsolidated

  basis, with the assets and liabilities of Amira being shown on one balance sheet and the assets

  and li abilities of Amira India being shown on a different balance sheet.

          167.   The deconsolidation and reorganization between Amira and its largest operating

  subsidiary Amira India, did not occur until mid-November 2018, at which time: (i) Amira India

  converted debt to stock; (ii) Chanana converted his debt receivable into stock in Amira India;

  and/or (iii) Amira and Amira India may have reorganized the assets and liabilities held between

  the two companies. 17

  Ill



          16
           Wacha and Sethi each served as CFOs for a portion of the fiscal year addressed in this
  presentation.
         17
           Arnira refers loosely to these events as "deconsolidation" sometimes using the term to
  reference Chanana' s conversion of debt to equity in Amira India, sometimes using the term to
  reference Amira India' s debt to equity conversion and sometimes using the term to refer to events
  related and subsequent to these conversions, including the reorganization of assets and liabi lities
  between Amira and Amira Inda.

                                                   -29-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 30 of 124 PageID: 30




          168.   According to a subsequent SEC filing (the Form 20-F for March 2019 discussed

  below), Amira incurred roughly $ 179.7 million in expenses in connection with such

  deconsolidation, which included a write down of roughly $13.7 million in Amira India that

  Amira was allegedly required to recognize under applicable accounting standards, leaving

  roughly $166.0 million in actual expenses incurred in connection with deconsolidation.

         169.    The Company knew or should have known about these expenses associated with

  the deconsolidation (or at least a majority of them, including types and amounts) by March 2019

  when this presentation was placed on its website.

         170.    However, this presentation does not mention this substantial amount of expenses

  (or that any expenses were incurred to deconsolidate in order present balance sheets on a non-

  consolidated basis).

         171.    By presenting the balance sheet on a deconsolidated basis, knowing that more

  than $ 166.0 million in actual expenses were incurred in connection with such deconsolidation,

  and by omi tting to mention that any expenses were incurred with such deconsolidation, the

  Company intentionally omitted material facts necessary to make representations not misleading.

         172.    Even though this presentation is meant to relate to a time when Amira and Amira

  India were still reporting on a consolidated basis (and had presumably not yet incurred a

  significant amount of the expenses incurred in connection with such deconsolidation), it is

  misleading to show balance sheets on a deconsolidated basis without mentioning the expenses to

  be incurred (which would presumably impact the balance sheet for one or both companies)

  Ill

  Ill


                                                 -30-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 31 of 124 PageID: 31




  before the Company would be legally permitted to fi le financials with the SEC on the

  deconsolidated basis set forth in these presentations. 18

          173.   Moreover, right underneath the heading "Balance Sheet (FYE 3/31/ 18):" is

  language that reads "Below breaks out the India subsidiary, which will no longer be consolidated,

  due to the Company currently owning 49.8%" which suggests that deconsolidation may have

  actually been effective by March 2018.

          174.   The above-cited language is misleading to the extent it suggests that the Company

  owned 49.8% of Amira India on March 31 , 2018, and since the presentation does not clarify

  elsewhere exactly when or bow Amira's interest in Amira India went from 80.4% to 49.8%.

          175.   Moreover, since these balance sheets are not presented on a consolidated basis,

  the inter-company payables and receivables are included.

          176.   Specifically, these balance sheets reflect a payable of $56.1 mi llion from Amira

  India and a receivable of $56.1 million by Amira.

          177.   As discussed in detail below, at the time this March 2018 Investor Presentation

  was published or attached to an SEC filing, Amira India had already entered an insolvency and

  liquidation proceeding (or the Company knew or had reason to know that such insolvency and

  liquidation proceeding would soon be commended) and the Company was only a few weeks

  away from closing a fiscal year in which it lost more than $357 million (completely erasing all

  equity or book value from Amira and Amira India).


          18
             Since Amira would own less than a controlling interest in Amira India if the
  deconsolidation was effective, Amira would no longer be required to include Amira India's
  liabilities or financials within the disclosures Amira made to the SEC, but as long as Amira
  retained a controlling interest in Amira India, it was required to report on a consolidated basis,
  which meant including Amira India's financials within SEC disclosures made to investors.

                                                   -31-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 32 of 124 PageID: 32




          178.    Indeed, as discussed below, Amira was required to write off$13.7 million from its

   interest in Amira India as early as mid- ovember 2018, and thus, it was a misrepresentation of

   material facts to include receivables from Amira India on these balance sheets in March 20 19.

          179.    The Company knew or should have known that the $56. l million in assets listed

   on Amira's balance sheet as payables from Amira India would not be paid (or that there was very

   little probability that such would be paid), since the majority of all assets and inventory from

   both companies was already (or would soon be) delivered to the liquidator and that the Company

   could not legitimately book these receivables with any real expectation of payment, yet the

   Company made no mention of this possibility in this presentation.

           180.   In fact, there is no mention anywhere in the March 2018 Investor Presentation of

   the fact that Amira India was insolvent and in liquidation proceedings when this presentation was

   disseminated for investors or others.

           181.   It was misleading to present these balance sheets on a deconsolidated basis

   without accurately explaining the difference between them and the balance sheets contained in

   SEC filings covering the same period.

          B.      Inconsistent Statement Of Assets

           182.   The SEC filing for the same period li sts $512.8 million of assets, only $1.2

   million of which is cash and cash equivalents.

   Ill

   Ill

   Ill

   Ill


                                                    -32-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 33 of 124 PageID: 33




          183.   However, this presentation lists $535.6 million of assets between the two

  companies, including $22.8 million of cash (which presumably includes $21.6 million in

  proceeds from the German subsidiary loan). 19

          184.   It is unclear why any cash from this loan was included in the balance sheet for

  2018, or why the amount listed was less than the more than $26 million received. 20

          185.   Even reducing total assets listed in the presentation by the $21.6 million proceeds

  from the loan (which would not be available for another year), the presentation still lists total

  assets between the two companies of $514.0 million.

          186.   If the SEC filing for this period accurately lists total assets, then this presentation

  overstates total assets between the two companies, even excluding the $21.6 million of cash

  attributable to the future German loan.

         C.      Inconsistent Statement Of Liabilities

          187.   The balance sheets in this presentation show $299.7 in total liabilities between the

  two companies, which presumably includes a long term liability on Amira's side of $27.4 million

  owed to one of Amira' s subsidiaries.21


          19
          In March 2019, nearly a year after the date meant to be covered by these balance sheets,
  Amira obtained a EUR 25 million loan from its German subsidiary.
         20
           Although the presentation specifically mentions the EUR 25 million debt inclusion on
  the balance sheet, it makes no mention of the inclusion of $21.6 million from the loan in the cash
  shown on Amira's ledger in the presentation, omiting to state that such cash would not be
  available for another year, and thereby falsely implying that such cash was available to Amira as
  of the period ending March 2018, which constitutes a misrepresentation of material fact and
  omits to state material facts necessary to make other representations of material fact in the
  balance sheets not misleading.
          21
          Since the presentation shows $28.5 million in long-term debt, and the SEC filing for the
  same period shows $1.1 million in long-term debt, the $27.4 million difference could be the

                                                   -33-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 34 of 124 PageID: 34




          188.    But even excluding this future debt, the presentation still shows $274.7 million of

  debt between the two companies, which is millions of dollars more than the debt disclosed in the

  SEC fi ling covering the same period for these two companies.

          189.   Thus, either the SEC filing for this period has understated total liabilities for the

  two companies by millions of dollars or this presentation has misrepresented the total liabilities.

          D.     Inconsistent Statement of Net Equity

          190.   Notwithstanding how the above asset and liability discrepancies impact the net

  equity calculation, the March 2018 Investor Presentation has substantially and materially

  different equity calculations than those disclosed in the Form 20-F fi ling concerning the same

  fisca l year ending March 2018.

          191.   For example, the balance sheet in this presentation indicates that Amira had

  roughly $42.6 million in net equity and Amira India had roughly $193.3 million of net equity.

          192.   Given Amira shareholders ' 80.4% interest in Amira India, this means that

  according to the presentation, the value of Amira shareholders equity in both companies was less

  than $ 198.0 million [i.e., $42.6 million + (80.4% of $ 193.3 million)] and the non-controlling

  interest in Amira India was worth roughly $37.9 million.22



  amount booked as the EUR 25.0 million debt to Amira's German subsidiary which was not
  actually incurred until March 2019, and which is inexplicably $5.8 million more than the cash
  from such loan included in the assets above, suggesting that Amira had already spent some of the
  cash it would not receive for another year.
         22
            Assuming deconsolidation occurred on the time line presented by the Company, Amira
  shareholders actually had a 49.8% interest in Amira India at the time this March 2018 Investor
  Presentation was made public (meaning Amira shareholders had become the minority and non-
  controlling interest in Amira India), and their equity interest in Am ira India bad decreased to less
  than $97 million, which would bring their total equity in both companies to less than $139.0
  million [i.e. , $42.6 million+ (49.8% of $193.3 million)].

                                                  -34-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 35 of 124 PageID: 35




            193.   As discussed above, the SEC filing covering the same time period states that

  equity available to Amira shareholders in both companies was roughly $218.7, and the non-

  controlling interest in Amira India was valued at roughly $22.9 million.

            194.   If the balance sheets for Amira and Amira India in the March 2018 Investor

  Presentation are accurate, then the SEC filing covering the same period falsely understated the

  equity attributable to the non-controlling interest by millions of dollars and overstated the equity

  available to Amira shareholders by millions of dollars.

            195.   Moreover, if the March 2018 Investor Presentation (which was published and

  filed with the SEC several months after the Form 20-F covering the same period was filed)

  presents an accurate balance sheet for Amira and Amira India as of March 20 18, then the SEC

  overstated the combined equity in both companies by several million dollars.

            196.   Excluding the $56.1 million "investment in uncons." entries on the Amira and

  Amira India balance sheets for receivables and payables (which the Company knew or should

  have known were misleading when this SEC filing occurred) the equity attributable to Amira

  would have actually been negative $13.4 million and Amira India would have actually been

  $249.4 mill ion in equity (raising the value of the non-controlling interest to over $48.8 million

  while further decreasing the equity available to Amira shareholders).

            197.   Amira did not timely disclose or explain in this presentation (or before releasing

  its final Form 20-F, after trading on the NYSE had ceased) that its balance sheet would show

  negative equity if Amira was unable to book payables from Amira India as assets, among other

  things.

  Ill


                                                   -35-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 36 of 124 PageID: 36




          198.     Amira's potential negative equity would be important to a reasonable investor and

  by omitting this fact, Amira caused other representations regarding investors' stake in Amira to

  be misleading.

          199.     The ratio of current assets to current liabilities was also important when

  calculating net equity, because if the ratio of current assets to current liabilities fell below 1.33,

  then various obligations to the lender would have been triggered, pursuant to covenants within

  the lending documents, among other things.

          200.     The ratio of current assets to current debts fell below 1.33 on more than one

  occasion between July 1, 2017 and March 2019, yet Amira did not timely disclose this fact to its

  investors.

          201.     When comparing the March Investor Presentation with the SEC Form 20-F

  covering the same period, it is apparent that the balance sheets presented therein are inconsistent

  and cannot both be correct; the balance sheets in one or both of these documents contain

  misrepresentations of material fact and omit to state material facts necessary to make other

  representations of material fact not misleading.

          E.       Misleading Projections

          202.     The above balance sheet issues pale in comparison to the misleading revenue and

  deceptive projections contained near the end of this March 2018 Investor Presentation.

          203.     First, although this hypothetical projection is apparently meant to skip over 2019

  results and only address the fiscal year ending March 2020, the Company has labeled such year

  Ill

  Ill


                                                    -36-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 37 of 124 PageID: 37




  as "2019" which is inconsistent with the Company's prior course of conduct and practice and

  therefore misleading, since the nomenclature departure is not clearing explained.23

          204.   On information and belief, Amira did not provide any projections for the fiscal

  year ending March 2019 (and instead labeled its projections for March 2020 as "20 19") because

  it was hoping that investors would mistake the projections in this presentation for 2019

  projections, and that by disclosing actual 2019 projections (which should have been subject to a

  fairly accurate calculation at the time, since the 2019 year was almost over when this presentation

  came out), Amira might effectively correct the error it was hoping investors wou ld make.

          205.    Second, this presentation illustrates a future PIE ratio of 7.6 (on a $ 1.12 share

  value) and a future 4.5 ratio of enterprise value over EBITDA, but the Company had no factual

  basis for these projections when made and the Company failed to disclose its lack of any factual

  basis for making them.

          206.    In fact, when this presentation was made public, the Company was only two

  weeks away from closing its worst fiscal year as a publicly traded company (or perhaps ever, in

  its 100+ history); a year which saw a nearly $7 .50 loss per share (i.e., a negative PIE ratio) and

  which left the shareholders with negative equity in Amira and in Amira India.

          F.      Misrepresentations Regarding Funding From Chanana

          207.    This presentation states that Chanana " bas continued to make investments in the

  Company since the IPO."



          23It is the Company's stated practice in all SEC filings (as described by the Company itself
   when explaining conventions it uses in such filings), that when referring to a "fiscal" year, the
   Company means the fiscal year ending on March 3 1 of that year, whereas when referring to a
   year other than a fiscal year, the Company means the calendar year ending on December 31.

                                                   -37-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 38 of 124 PageID: 38




          208.     At the time this presentation was disseminated to the public, Chanana had ceased

  lending funds and was involved in litigation against Amira and/or Amira India in connection

  w ith a loan to equity conversion exceeding $16.3 million, as discussed below.

          209.     While Amira may claim that the statement abou t Chanana loaning funds was

  accurate as of March 2018, the date covered by this presentation, this presentation also states that

  the "[b ]e low breaks out the Indian subsidiary, which will no longer be consolidated, due to the

  Company currently owing 49.8%" referring to the current status of the holdings at the time of

  publication (not the time frame covered by the presentation), and such statement occurred right

  next to the statement concerning Chanana's lending to the companies.

          2 10.    If the Company meant to indicate that Chanana was lending to the companies as

  of March 20 18, but not through the present, it omitted to state facts necessary to make such

  represe ntation of materia l fact not misleading.

          2 11 .   The Company knew or should have known o n the date that this presentation was

  attached to an SEC filing that the financial and operational state of the entities was materially

  different than suggested in this presentation (or it should have known that the Form 20-F

  covering the sam e time period included false and misleading material statements of fact) .

          212.     The SEC filing for March 20 18 and/or the March 20 I 8 Investor Presentation

  contain misrepresentations of material facts and omit materia l facts in violation of securities acts,

  and these misrepresentations and omissions were part of a scheme to induce investors to not sell

  their shares of Amira, which would have cau sed Chanana to suffer millions of dollars of losses in

  his own investments in A mira and in Amira India, among other things.

  Ill


                                                      -38-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 39 of 124 PageID: 39




         213.    Unaware of the disastrous financial results for March 2019 (and the lack of any

  factual basis supporting the "2019" projections), Barbee found the balance sheets and projections

  in this March 2018 Investor Presentation to be very compelling reasons for holding the Company

  shares and continuing to add to his position when possible.

  Form 6-K (six month period ending September 2018)

         214.    Amira filed the Form 6-K for the period ending September 2018 in April 2019.

         A.      Omitting Facts Regarding Lender Concerns Or Insolvency

         215.    Although this filing was meant to cover the first half of the fiscal year ending

  March 2019, it failed to disclose any pending or prior insolvency proceedings or pending or

  threatened lawsuits by any lender(s) under any insolvency or bankruptcy code.

         216.    On information and belief, Amira and/or Amira India were notified of and/or were

  involved in liquidation proceedings (or such proceedings were threatened by one of more of their

  creditors) by September 2018, pursuant to Indian bankruptcy laws or otherwise.

         21 7.   Moreover, even if not yet commenced or threatened, the material facts existing as

  of September 2018 concerning the status of any liquidation proceeding involving Amira and/or

  Amira India (or that would have triggered a future liquidation proceeding, such as a breach of the

  1.33 ratio or otherwise), should have been disclosed to Amira investors in this Form 6-K, and the

  signatory was aware (or should have been aware) of such facts by the time this filing occurred.

         218.    This filing does not mention the litigation between Chanana and Amira and/or

  Amira India that was commenced after the date covered by this period but prior to the Form 20-F

  filing date in Note 11 or elsewhere, which constitutes the omission of a material fact necessary to

  make other representations of material fact not misleading.


                                                 -39-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 40 of 124 PageID: 40




          B.      Loss Characterized As A Gain

          219.    As to results of operations, the Company reported a loss for the period of roughly

  $47.9 million, with roughly $7.0 million of those being attributed to non-controlling interest.

          220.    The filing lists $62.1 million of "Other expenses", which brought the period from

  a profitable one into losing territory, but these expenses are not detailed or described with any

  level of specificity.

          221.    This vague disclosure of "other expenses" does not list or itemize such expenses

  and omits facts necessary to make other representations of material fact in this filing not

  misleading.

          222.    If any of these $62.1 million of "Other expenses" were incurred in connection

  with the deconsolidation, then such facts should have been disclosed and the expenses identified

  with more specificity (such as by type and amount).

          223.    Notwithstanding the Company' s actual loss for the period, the Company used

  IFRS 9 to characterize the situation as a gain in this filing, by including an add-back in the

  reconciliation of earnings for the Expected Credit Loss of $52.9 million, which replaces the

  "incurred loss" model and is only permissible using the IFRS 9.

          224.    However, additional disclosure requirements exist when using this reporting

  standard instead of the incurred loss model.

          225.    The Company did not comply with these additional disclosure requirements.

          226.    Even if the Company had complied with the additional disclosure requirements,

  the use of this add-back reflects an adoption of this international financial reporting standard at a

  time when the Company was simultaneously reviewing how to adopt this standard.


                                                  -40-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 41 of 124 PageID: 41




          227.    Specifically, the Company states that "[w]e are in the process of determining the

  method of adoption and assessing the impact of IFRS 9 on our consolidated results of operations,

  cash flows, financial position and disclosures."

          228.    On the date that this filing was approved by the Board of Directors, it was already

  known that the Company would no longer be filing consolidated statements, and the reference to

  consolidated filings not only omits to state this determination by management but also misleads

  the reader by suggesting that there was any reason for determining the impact of using this

  accounting standard on consolidated financial results. 24

          229.    The Company's attempt to report a massive loss as a gain, based on certain

  reporting standards with which it did not fully comply (and when it was simultaneously trying to

  decide how to adopt such standards), constitutes a scheme to defraud and is consistent with the

  Company' s attempt to induce shareholders including Barbee to not sell shares.

          C.      Assets Are Overstated And Liabilities Are Understated

          230.    This filing discloses current assets of roughly $405.0 million (including $115.0 in

  inventory and $216.2 million in receivables, among other categories) and $223 .1 million in

  current liabilities (including $206.8 million in debt, $14. 7 million of which was owed to Mr.

  Chanana and affiliates). 25

          231 .   This filing overstated the carrying amount for inventory and/or receivables.



          24
            Barbee respectfully reserves the right to add individuals sitting on the Board of
  Directors at times relevant to this particular filing, including those formally approving it, as
  parties to this proceeding, pending facts to be developed and tested in discovery.
          25
           This is roughly equal to a 1.82 ratio of current assets to current debts, assuming that the
  inventory and receivables have not been overstated.

                                                   -41-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 42 of 124 PageID: 42




           232.    Including non-current assets, total assets were roughly $423.9 million (including

  $6.4 million of cash and cash equivalents) and including non-current debt, total debt was $229.2

  million, yielding net equity of $ 194.7 million (with $ 179.0 million attributable to Amira

  shareholders and another $15. 7 million of equi ty attributable to the non-controlling interest).

          233.     The balance sheet does not disclose all of Amira's liabilities and/or all of Am ira

  India's liabilities.

           234.    As only one example, Amira also fai led again to disclose the $1.4 million

  judgment entered against the Company in November 201 7 in favor of the Company's own

  attorneys.

  Investor Presentation (for six month period ending September 2018)

          235.     Amira published another investor presentation in May 2019, weeks after the Form

  6-K for the period ending September 2018 had been fi led, and after the close of the fiscal year in

  which Am ira lost over $357 million dollars, the consolidated balance sheet for both companies

  had turned negative, Amira India was insolvent and in liquidation proceedings, and Chanana was

  litigating w ith Amira and/or Amira India concerning a prior debt to equity conversion.

          236.     This presentation addressed the period ending September 2018 (the "September

  2018 Investor Presentation"), and did not disclose or even mention an y of the above-mentioned

  losses, negative equity, insolvency or litigation issues.

          237.     Instead, once again, this presentation contained substantially different material

  numbers than those contained in the SEC filing covering the same period.

          238.     This presentation, like the one for May 201 8, appeared on Amira's website and

  was also attached to an SEC fi ling.


                                                    -42-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 43 of 124 PageID: 43




         A.      Deconsolidated Balance Sheets

         239.    Even though the Company was still filing on a consolidated basis as of September

  2018, balance sheets for Amira and Amira India are once again presented on a deconsolidated

  basis and wholly ignore the roughly $166.0 million in expenses incurred primarily in connection

  with such deconsolidation.

         240.    If any of the more than $62.1 million of "Other expenses" listed in the Form 6-K

  for this period relate to the deconsolidation effort, Amira omitted to state these facts making

  other representations in this presentation regarding the reorganization of these companies

  misleading.

         241.    Since deconsolidation was finalized sometime in November 2018, Amira knew or

  should have been painfully aware of the massive expenses incurred in connection with the

  deconsolidation by May 2019 when this presentation came out and intentionally omitted to

  disclose material facts concerning these expenses. 26

         242.    And although this presentation reduces Amira India's inter-company payable to

  Amira to $38.4 million, Amira was not entitled to book these assets at this time since the

  insolvency proceeding bad been commenced months before this presentation was placed on

  Amira's website (or Amira had reason to know it would soon be commenced) and Amira

  otherwise had no reasonable expectation of payment of these receivables.

  Ill


         26
            Although the balance sheets in the March 2018 Investor Presentation seemed to lack any
  foundation, there is even less justification for the balance sheets in this subsequent presentation,
  since the Company had actual knowledge by the time that Amira India was insolvent and internal
  litigation was occurring (which jeopardized the equity conversion that this presentation presumes
  will not be reversed).

                                                  -43-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 44 of 124 PageID: 44




          243.     Granted, this presentation is meant to relate back to September 2018, but Amira

  omitted material facts regarding the status of the threatened or commenced insolvency

  proceedings (which may have been threatened or commenced by September 2018 and which

  were certainly commenced by the time this presentation was put on Amira's website), which

  made representations regarding this receivable from Amira India misleading, among other things.

          244.     Including this payable in this presentation constitutes a misrepresentation of

  material fact.

          B.       Inconsistent Statement Of Assets

          245.     The balance sheets in this presentation include 29.3 million of cash between the

  two entities ($22.9 million more than the $6.4 million of cash and cash equivalents stated in the

  SEC fi ling for the same period).

          246.     Presumably this additional $22.9 million of cash is from the German loan (none of

  which had been received by September 2018), but Amira again did not expressly state whether

  this $22.9 million of cash was from the EUR 25 million German loan or explain how that any

  such amount could ever exceed the $21.6 million of cash from the loan included in the prior

  investor presentation.

          247.     However, this presentation did specifically mention that the balance sheet

  contained the EUR 25.0 million debt, although no such amount was owing as of September

  2018, and both the inclusion of the remaining cash and liability on the balance sheet covering this

  time period constitute a misrepresentation of material facts and the omission of material facts

  necessary to make other representations of material fact not misleading.

  Ill


                                                   -44-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 45 of 124 PageID: 45




          248.     Indeed, Amira selectively included assets on the balance sheet for both the March

  2018 and September 2018 Investor Presentations which were not held by the Company during

  the period covered by such presentation (such as the cash from the German subsidiary loan),

  presumably because the Company bad obtained such cash by the time such presentation was

  released, but Amira also selectively excluded any mention or description of substantial expenses

  incurred by the time either or both of the presentations were released (such as the expenses

  incurred in connection with the deconsolidation), presumably on the ground that such expenses

  bad not yet been incurred during the time frame the presentation is meant to cover.

         249.      Amira selectively included certain assets and excluded certain liabilities on the

  balance sheets in an inconsistent fashion and did so as part as a scheme to defraud investors and

  induce them to continue holding and to not sell their shares in the Company.

         250.      Amira misrepresented and omitted to state material facts necessary to make other

  representations of material fact not misleading when it selectively included certain assets and

  excluded the mention of certain liabilities in the March 2018 and September 2018 Investor

  Presentations.

         251.      Barbee reasonably relied on Amira's intentional or negligent misrepresentations

  of material facts in these presentations to his detriment.

         C.        Inconsistent Statement Of Net Equity

         252.      As to equity, this presentation states that Amira India' s net equity as of September

  2018 was $54.5 million, implying that the non-controlling equity interest of Amira shareholders

  in Amira India would be worth roughly $10.7 million (i.e., 19.6% of $54.5 million).

  Ill


                                                   -45-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 46 of 124 PageID: 46




         253.    If the equity attributable to the non-controlling interest was $ 15.7 million, as

  stated in the SEC filing covering this period, then the investor presentation for this period has

  understated the value of the non-controlling interest in Amira India by roughly $5.0 million.

         254.    Although the Company may try to reconci le these different values by pointing to

  the $5.7 million less in combined equity in both companies in this presentation (roughly $189.0

  million) as compared to the combined equity in both companies stated in the SEC filing (roughly

  $ 194.7 million), any such explanation would be false and misleading, because the lower

  combined equity in the September 2018 Investor Presentation is based on the additional $22.9

  mi llion in cash from the German loan, less then $28.3 million in long-term debt presumably

  attributable to such loan, and both entries are on the Amira side of the balance sheet, which

  would not impact Amira India's net equity. 27

         255.    With the $38.4 million uncollectible receivable from Amira India removed from

  the balance sheets, the total net equity in Amira would be $96.1 million and Amira India's total

  net equity would be $92.9 million, bringing Amira shareholders' total net equity in the

  companies to $170. 8 million [i.e., $96. 1 million + (80.4% of92.9 million)].

         256.    If the $38.4 million payable from Amira India to Amira is not removed from

  Amira India's balance sheet, then the ratio of Amira India's current assets to current debts was

  less than 1.33 as of September 2018, according to this presentation, and Amira should have

  disclosed to investors that certain debt covenants and certain obligations to lenders may have

  been triggered by this ratio, among other things, but Amira fai led to do so.


         27
           This presentation states that Amira bas $34.4 million of long-term debt, compared to the
  $6.1 million of long-term debt listed in the SEC fi ling for the same period, with the difference
  presumably being the outstanding balance on the German subsidiary loan.

                                                  -46-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 47 of 124 PageID: 47




         257.     When excluding the cash and debt on the Amira balance sheet from the German

  loan, this presentation implies that shareholder equity in Amira and Amira India exceeds $179.0

  million (assuming Amira still held an 80.4% interest in Amira India at the end of the period).

         258.     Either the SEC filing covering this time period or this presentation (and possibly

  both) overstated total net equity available to Amira shareholders.

         D.       Misleading Projections

         259.     Repeating what was apparently not questioned the first time, this presentation

  again deceptively uses "2019" to mean fiscal year 2020.

         260.     And there was no basis for such projections which brazenly increased to a 10.0

  PIE ratio from the 7 .6 PIE ratio used in the March 2018 Investor Presentation.

         261 .    To the contrary, Amira made these projections having the additional benefit of

  months of data since the last investor presentation came out to realize that such presentations

  lacked any factual basis.

         262.     Giving Amira the benefit of the doubt, and assuming for a minute that in May

  20 19 when it published this presentation that it somehow lacked such actual knowledge of its

  financial position as of September 2018 (which it did not), it was grossly or intentionally reckless

  to posit such misleading and deceptive projections at all, which is actionable under state and

  federal securities laws and in tort.

          E.      Misrepresentations Regarding Funding From Chanana

          263.    This presentation again states that Cbanana bas continued to invest in the

  Company since the IPO, even though he was litigating a debt to equity conversion when this

  presentation was released and this presentation selectively does not mention such litigation.


                                                  -47-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 48 of 124 PageID: 48




            264.   When comparing this presentation with the SEC filing covering the same period,

  Amira misrepresents material facts and/or omits material facts in one or both of these disclosures

  necessary to make the representations made in such disclosures not misleading, and Amira did so

  to induce investors, such as Barbee, to not sell their shares.

  Form NT-20-F (for fiscal year ending March 2019)

            265.   In late July 2019 when Chanana signed this filing, he had no reasonable belief that

  the Form 20-F for the fiscal year ending March 2019 would be filed within fifteen (15) days of

  the prescribed date or even in August 2019.

            266.   Yet, he stated that it would be filed within fifteen (15) days of the prescribed due

  date and he made no attempt to qualify this statement by saying he "anticipates" the filing will

  occur within such time.

            267.   The Form 20-F for March 2019 was fi led more than one year after this NT-20-F

  filing.

            268.   When giving investors an idea of what to expect in the earnings report (which

  would be important to a reasonable investor, since the report was already going to be late),

  Chanana states that he did not "anticipate" a significant change in operations from the

  corresponding period, yet as discussed below, when Mr. Chanana signed this filing: (i) the

  Company's annual revenue had fallen from $413.9 million in the fiscal year ending March 2018

  to just $64.4 million for the fiscal year ending March 2019; (ii) inventory had fallen to $1.2

  million, after management took another $2.8 million write down for the Company's failure to

  properly fumigate the inventory; (iii) the Company had just finished a fiscal year in which it

  experienced a loss of more than $357 million, which erased all Amira investor equity from the


                                                   -48-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 49 of 124 PageID: 49




  balance sheet; (iv) Amira India was already involved in the insolvency proceedings; (v) Amira

  and Amira India were no longer reporting financials on a consolidated basis; and (vi) Chanana

  himself was in litigation against Amira and/or Amira India concerning a debt conversion, the

  outcome of which might require Amira to revert to consolidated filings.

         269.    These facts had not been previously disclosed and would be kept secret from

  investors for another year after this filing and would not become public knowledge until August

  2020 (one day after the NYSE halted trading in the Company and delisting proceedings were

  commenced). 28

         270.      Chanana omitted to disclose any or all of the above-mentioned material facts and

  circumstances in this filing (or at any time within the next year) in an effort to induce

  shareholders to continue holding and to not sell their shares.

         271.    Unaware of any of these material facts, Barbee held on to his shares, reasonably

  relying on Chanana's statement to the effect that results of operations for March 2019 would not

  be significantly different than results for March 2018, and Barbee ended up waiting more than

  one year for the filing which should have been filed much earlier.

          272.     As to Amira's failure to file this Form 20-F by the end of July 2019, this filing

  states that the Company could not comply with the NYSE filing deadlines without "urueasonable

  effort and expense to the Company" based upon the "corporate organization restructuring that

  occurred as a result of the de-consolidation of the Indian subsidiary as of November 18, 2018."



          28
           Language on this document (immediately next to Chanana's signature) states that a
  misstatement of material fact in this form constitutes a federal crime, citing 18 U.S.C. 1001.
  Investors reasonably rely on the representations in these documents, especially given the
  penalties for making a misstatement of material fact in them.

                                                   -49-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 50 of 124 PageID: 50




          273.   Since Amira chose to deconsolidate and reorganize, and engineered the events

  that it later blamed for a delay in the Form 20-F filing, the effort and expense necessary to

  comply with the NYSE filing rules would have been reasonable.

          274.   Any effort or expense necessary to comply with the NYSE filing deadlines would

  have been reasonable, given the roughly $166.0 million Amira chose to spend in connection with

  the deconsolidation process.

          275.   Although deconsolidation and/or reorganization may have made accounting more

  difficult, these events did not prevent the Company from timely disclosure.

          276.   The company could have met the SEC filing deadlines by spending additional

  sums.

          277.   Amira had the funds necessary to timely comply with filing rules and deadlines

  with respect to the Form 20-F for the fiscal year ending March 2019.

          278.   Informing investors, including Barbee, that the expenses necessary to accomplish

  a filing in compliance with SEC deadlines would have been "unreasonable" is misleading,

  misrepresents material facts and omits material facts necessary to make other representations not

  misleading.

          279.   In reality, the Form 20-F filing was delayed because the Company: (i) was trying

  to buy time to resolve Amira India's insolvency proceeding and/or the internal litigation

  regarding the loan to equity conversion, the outcome of which could cause Amira India to not be

  deemed an Associate (which would then require Amira to report results on a consolidated basis);

  (ii) did not want to incur the expense or expend the effort needed to file the annual reports within

  four months after the close of the fiscal year; and (iii) wanted to delay disclosing facts that may


                                                  -50-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 51 of 124 PageID: 51




  cause a reasonable investor to sell and/or dissuade other potential investors from purchasing

  shares. 29

           280.   Moreover, as discussed below, when Chanana signed this filing, he and Amira

  India and some of its directors had already been accused of criminal conspiracy to commit fraud,

  stock manipulation and misappropriation of funds by the Central Bureau of Investigation of

  India, which had conducted searches in eight different locations and also performed a forensic

  audit of Amira India's accounts in March 2019, and Amira wanted to suppress disclosure of

  these charges as long as possible, which further delayed the Form 20-F filing. 30

  Form 6-K (August 2019 SEC letter)

           281.   In August 2019, the SEC informed the Company in writing that it would cease to

  be traded on the NYSE and would subsequently be delisted if it did not file by August 16, 2020

  the Forms 20-F for the periods ending March 2019 and March 2020, plus the Form 6-K for the

  period ending September 2019.

           282.   Instead of disclosing the material facts set forth in the SEC's letter, on or about

  August 23 , 2019, the Company described such letter in a Form 6-K filing as a notice that the

  Company: (i) was not in compliance with§ 802.0lE of the NYSE Listed Company Manual (the




           29
            If required to continue reporting on a consolidated basis, Amira' s primary purpose for
  the deconsolidation/reorganization (i.e., to avoid any ongoing reporting requirements to
  shareholders and others, including Amira India's lenders, concerning the status of Amira India's
  assets, liabilities and/or pending or threatened litigation), would have been compromised or
  defeated.
           30
           To date, neither Chanana nor Amira India nor any of the other individuals accused
  of wrongdoing by this Indian agency have ever disclosed the existence of the audit, the searches
  or the charges to public investors in the United States, nor have they denied any such charges in
  any SEC filing or press release in the United States.

                                                   -51-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 52 of 124 PageID: 52




  "NYSE Manual"), since it did not timely file the Form 20-F for the period ending March 2019;

  and it (ii) had also violated § section 302 of the NYSE Manual by not promptly holding a

  shareholder meeting around the time the Form 20-F was due.

          283.   The Company also stating that it could come back into compliance with the

  subject listing requirements mentioned in the SEC letter by filing the Form 20-F for March 2019

  by February 16, 2020 and by holding its annual shareholder meeting as soon as practical

  thereafter.

          284.   The Company issued a press release containing a substantially similar disclosure

  around the same time of its SEC filing.

          285.   The Company did not mention the Form 6-K for September 2019 or the Form 20-

  F for March 2020 and said absolutely nothing about the significance of the August 16,

  2020 date in: (i) this Form 6-K; (ii) the above-mentioned press release; or (iii) in any subsequent

  SEC filing or press release prior to the trading halt on August 17, 2020, and since trading in the

  Company never resumed on the NYSE thereafter, Barbee was deprived of the opportunity to

  consider the substance of the SEC's notice when deciding whether to buy, sell or hold shares of

  Amira on this liquid exchange.

          286.   In short, the Company misrepresented the contents of the SEC letter and the

  related significance to Amira's continued listing on the NYSE in SEC filings and press releases,

  and omitted to add clarifying statements at any time prior to the trading halt that would have

  made the representations actually made not misleading, and it did do in violation of state and

  federal securities laws and to induce investors not to sell their shares.

  Ill


                                                   -52-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 53 of 124 PageID: 53




          287.    As the CFO of the Company at the time this letter was received, Speck had a duty

  to accurately and timely disclose the contents of this letter to the public (if not at a later date).

          288.    Speck breached this duty of disclosure, proximately causing damages to Barbee in

  an amount according to proof at hearing or trial.

          289.    Other defendants had similar duties of disclosure and similarly breached them,

  proximately causing damages to Barbee.

          290.    Indeed, Barbee was purchasing and/or holding shares in the Company for an entire

  year after this Form 6-K came out, having no idea that it mischaracterized the substance of the

  SEC letter or that a de listing date was rapidly approaching (or even that a date certain for such

  potential delisting was previously known by or disclosed to the Company by the SEC).31

  Form NT-20-F (for fiscal year ending March 2020)

          291.    When signing this form on August 10, 2020, Speck knew with certainty that the

  Form 20-F for the fiscal year ending March 2020 would not be filed within five (5) days [i.e.,

  within fifteen ( 15) days of the prescribed due date of July 31, 2020].

          292.    In fact, the Company did not even begin work on the Form 20-F for March 2020

  until August 18, 2020 at the earliest, or if any such work had begun, the Company was not close

  to completing the Form 20-F by August 18, 2020.32


          31
           The share price has fallen roughly 80% since the Company initially received the August
  2019 SEC letter giving one year's advance notice of the deadline within which to complete the
  conditions precedent to avoid delisting.
          32
            Speck directly informed Barbee's broker in writing on August 19, 2020, four (4) days
  after the fifteen ( 15) day filing date extension had expired, that the Company had just finished the
  Form 20-F for the prior year, and that the Company (using the future tense) was now going to
  work on the Form 20-F that was already overdue: "[y]esterday we filed the Form 20F and we are
  going to roll into the Form 20F for 3/31/20."

                                                    -53-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 54 of 124 PageID: 54




         293.    Speck's statement about whether the Company would file the Form 20-F for

  March 2020 within fifteen ( 15) days of the prescribed due date is misleading, misrepresents

  material facts and omits material facts, since it includes "best efforts" language but also states

  that various SEC forms "will be" filed within fifteen (15) calendar days following the prescribed

  due date.

         294.    Simply put, Speck knew with absolute certainty when signing this filing that the

  Form 20-F for March 2020 would not be filed within fifteen (15) days of the prescribed due date,

  since the Company had not even finished the prior year's filing or really begun work on the one

  currently due, but Speck nevertheless signed this confusing and poorly worded filing that did not

  clearly state or disclose that the subject annual report would not be filed by August 15, 2020.

         295.    The Company chose ambiguous language regarding the subject Form 20-F filing

  date to induce investors to continue holding their shares and to not sell, which may have been

  likely had the Company disclosed that work on the Form 20-F had not yet even really begun as of

  August 10, 2020.

         296.    In addition, Speck certainly had no reasonable belief on August 10, 2020 when he

  signed this form that the Form 20-F for the fiscal years ending in March 2019 and March 2020

  and the Form 6-K for September 2019 would be filed prior to the SEC's previously announced

  August 16, 2020 deadline.

         297.    Indeed, to date, more than nine months after Speck signed this filing, the

  Company still has not filed the Form 6-K for September 2019 or the Form 20-F for March 2020.

          298.   However, Speck chose not to say anything about the rapidly approaching SEC

  deadline concerning delisting proceedings when making this filing or at any other time.


                                                  -54-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 55 of 124 PageID: 55




          299.   The omission of material facts concemfag the SEC's deadline violates state and

  federal laws, and is actionable in tort, as discussed below.

          300.   As to what investors may reasonably expect to see in the fiscal results for March

  2020, Speck stated that he did not anticipate a "significant change in the results of operations

  from the corresponding period for the last fiscal year. "33

          301.   This statement is wholly meaningless to the investing public, since the results of

  operations from the prior year had still not yet been filed or disclosed.34

          302.   On one hand, if the results for March 2019 and March 2020 had been completely

  (or even completed in large part) by August 10, 2020 when Speck made this statement, they

  should have been filed and disclosed to the investing public no later than August 15, 2020, and

  the failure to do so constitutes the omission of and failure to timely disclose material facts.

          303.   On the other hand, if the results from the March 2019 and March 2020 had not

  been sufficiently completed by this time to afford Speck the basis for any comparison, Speck' s

  statement comparing the two fiscal years is misleading or omits to state facts necessary to make

  the representation regarding a comparison between the two fiscal years not misleading.


          33
           If Speck was aware of the results of operations for years ending in March 2020 and
  March 2019 on August 10, 2020, and to the extent there were significant changes in results of
  operations between the two years, any typical safe harbor language that would otherwise apply to
  statements of "anticipation" or statements deemed "anticipatory" in nature would not shield his
  statements and conduct from scrutiny under federal or state securities acts, as they would not
  have been made in "good faith,"
          34
            Had the Company timely complied with listing requirements and SEC rules, the
  Form NT-20-F for the fiscal year ending March 2020 would not be filed prior to the Form 20-F
  for the fiscal year ending March 2019, and the failure to file these forms in their intended
  chronological order frustrates one intended purpose of these filings, which is to provide an
  expectation of results of operations for the current fiscal year based on a comparison to the prior
  fiscal year's results, which in this case, had not yet been filed.

                                                   -55-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 56 of 124 PageID: 56




          304.   On information and belief (since the Form 20-F for March 2020 may never be

  filed), there was a significant change in the results of the operations for the fiscal year ending in

  March 2020 from the fiscal year ending in March 2019.

         305.     Speck's statement comparing the March 2020 results of operations to results of

  operations for March 2019 contains misrepresentations of material fact and omits facts necessary

  to make other representations of material fact not misleading.

         306.    Moreover, Speck lacked any factual basis for making a comparison to March 2020

  results and March 2019 results on August 10, 2020 and he failed to disclose the lack of such

  factual basis, thereby omitting to state material facts necessary to make other representations not

  misleading.

         307.    The statement in this filing to the effect that the Company could not have timely

  filed the Form 20-F for March 2020 without incurring "unreasonable" expense or effort, along

  with the general reference to COVID, misrepresents material facts, omits to state material facts

  necessary to make other representations of material fact not misleading and mischaracterizes the

  causes and reasons for the Company not timely filing results.

         308.    First, certain events impacting the delay for this filing occurred in 2018 and 2019

  in connection with the deconsolidation (long before the world's case of COVID-19) and the

  pandemic had nothing to do with the delays associated with the Form 20-F for March 2019.

          309.   Had the Company timely filed its Form 20-F for March 2019, any delays caused

  by COVID-19 would not have prevented the Company from filing its Form 20-F for March 2020

  by the prescribed date or within the additional fifteen (15) day extension granted by the SEC and

  NYSE rules.


                                                   -56-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 57 of 124 PageID: 57




          310.     Although deconsolidation and reorganization may have made accounting more

  difficult, time consuming and expensive, the Company could have met the SEC filing deadlines

  (of which it was well aware when voluntarily deciding to reorganize and deconsolidate), by

  spending additional time and money to do so.

          311.     Amira had the funds (or had access to such funds) and could expend the additional

  effort necessary, if any, to file the Form 20-F for March 2020 timely or within the fifteen (15)

  day extension.

          312.     The Company did not timely file the Forms 20-F for March 2019 or March 2020

  because it did not want to incur the additional expense or expend the effort needed to comply

  with the SEC filing deadlines.

          313.     The Company did not timely file the Forms 20-F for March 2019 or March 2020

  because it wished to delay or avoid disclosure of Amira India's insolvency, the internal litigation

  between Chanana and Amira India and/or Amira and the criminal charges of fraud and stock

  manipulation against Chanana and others, all as part of a scheme to induce shareholders to not

  sell their shares.

  Form 20-F (for fiscal year ending March 2019)

          314.     On August 18, 2020, the first day after trading in Amira was halted on the NYSE,

  the public was infonned by non-Amira agents or principals that delisting proceedings would

  begin immediately for the Company.

          315.     The same day, Amira finally filed its Form 20-F for the period ending roughly

  eighteen (l 8) months earlier, although it could have done so on or before August 14, 2020 while

  the Company was still trading on the NYSE.


                                                  -57-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 58 of 124 PageID: 58




               316.   With the knowledge that Amira would be halted and the delisting procedure

  would begin on or soon after the SEC's previously advised deadline of August 16, 2020 (a

  Sunday), Amira intentionally timed the filing of this Form 20-F so that investors would not be

  able to sell their shares on the NYSE in reaction or response to the content contained in such

  filing. 35

               317.   This Form 20-F, which was certified individually by Messrs. Chanana and Speck

  pursuant to§ 302 of the Sarbanes-Oxley Act of 2002 and certified jointly by them under§ 1350

  of that Act, contains: (i) a number of untimely disclosures of material fact; (ii) misrepresentations

  of material facts; and (iii) omits facts necessary to make other representations of material fact not

  misleading.

               318.   This is the third annual fiscal report certified by as many different CFOs, although

  Speck has apparently chosen to remain with the Company and not resign. 36

               319.   As alleged below, Amira failed to timely and/or adequately disclose: (i) the

  content of the SEC's August 2019 letter, or that by March 2019; (ii) Chanana was in litigation

  with Amira and/or Amira India concerning a debt to equity share conversion; (iii) Amira India

  was actually insolvent (and was already involved in an Indian liquidator proceeding); (iii) the law

  firm representing Amira in connection with litigation alleging that Amira manipulated its


               35
            The delay in filing this annual disclosure, coupled with the prior Form NT-20-F filing
  indicating that such year's operating and fiscal results would not be significantly different from
  the prior year's results, was intentionally devised as part of a scheme to induce investors like
  Barbee to not sell while waiting for annual fiscal results to be disclosed.
               36
           On information and belief, the Company put undue pressure on Wacha and then Sethi
  to misrepresent material facts and/or omit to state material facts in connection with such filings
  which contributed to such abnormally high CFO turnover and the above-alleged additional
  compensation provided to Sethi at his resignation/termination of bis services as CFO.

                                                      -58-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 59 of 124 PageID: 59




  financials had withdrawn from representation and obtained a $1 .4 million judgment against the

  Company; and/or (iv) the financials for the first and second halves of the fiscal year were

  materially inconsistent, among other things.

         A.      Amira Finally Admits It Had Previous Knowledge Of The SEC's Notice And
                 Conditions Precedent To Avoid Delisting, But The Company Did Not
                 Disclose These Facts Prior To The SEC's Previously Announced Deadline Or
                 The NYSE's Trading Halt In Shares Of The Company.

         320.    As discussed above, when receiving the August 2019 SEC notice regarding non-

  compliance with listing rules, the Company filed a misleading press release and related Form 6-K

  that mischaracterized the notice and omitted to disclose some of the material facts disclosed

  therein, which omissions made the other representations of material fact misleading.

         321.    To date, Amira has neither made a copy of this SEC notice public nor disclosed its

  contents verbatim.

         322.    Buried in the instant Form 20-F filing, the Company publicly discloses (for the

  first time) that the SEC notified the Company in August 2019 that if the Company failed to file

  Forms 20-F for the fiscal years ending March 2019 and March 2020, and the Form 6-K for the

  six-month period ending September 30, 2019, on or before August 16, 2020, then the Company

  would be suspended from trading on the NYSE and delisting procedures would be commenced.

         323.    Prior to this filing, the Company never previously disclosed these conditions

  precedent to a trading suspension, or that the SEC had established a deadline for such conduct.

         324.    As an investor purchasing or holding Amira stock after August 16, 2019, Barbee

  should have been given adequate or at least constructive notice of the SEC's position regarding

  these late filings and the deadline it had established for potential trading suspension and/or



                                                  -59-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 60 of 124 PageID: 60




  delisting, either through an SEC filing, press release or other Company disclosure, and every

  reasonable investor would deem this information material when deciding whether to purchase,

   hold or sell shares in the Company. 37

          B.      Internal Litigation Was Not Timely Or Adequately Disclosed.

          325.    As to pending litigation disclosures, this filing discusses the April 2012 rice

  shipment litigation, the April 30, 201 8 litigation initiated by the Company against IDBI bank, the

  November 16, 201 7 judgment obtained against the Company by its attorneys (discussed further

  below), an arbitration commenced on June 30, 201 9 against a food company and a settlement

  reached by the Company in July 2020, among other things. 38

          326.    Note 39 to this filing discloses and discusses the status of class actions and other

  litigation, including the "short seller" class actions and includes another summary of the status of

  the action commenced by the Company on April 30, 2018 against IDBI bank, but there is no

  mention of any internal litigation between parties identified by name.

          327.    However, the Company and/or Amira India, on the one hand, and Chanana (and

  possibly certain affiliates), on the other hand, were litigating the conversion of $16,394,75 1 of

  loans into equity at the end of March 201 9.


          37
            Although Barbee received no such notice, the largest public investor in Amira at the
  time (i.e., FMR, LLC), filed a Schedule 13G Amendment a few days before the date of this letter,
  disclosing that it had dumped its entire 3,000,000 share block, although it is unclear whether,
  when or if Amira ever discussed continued listing requirements with this investor or when Amira
  actually received the letter or the first notice of the SEC's intent to send this letter or what its
  contents would include.
          38
            The July 2020 settlement has no negative impact on the fi nancials and its disclosure is
  wholly gratuitous, but the Company took time to address it while failing to disclose the civil
  litigation between Chanana and others by name or the criminal charges leveled specifica lly
  against Chanana and others by name.

                                                   -60-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 61 of 124 PageID: 61




               328.   This fact only became known to public investors in August 2020, and even then it

  was o nly known to those carefully reviewing and comparing this Form 20-F filing to prior SEC

   fi lings.

               329.   This internal litigation disclosure was made in F-2 to this Form 20-F, as part of

  the independent public accounting firm notes accompanying the filing, and moreover, the notes

  themselves describe this transaction as follows: "Amira India converted a loan of rough ly

  $ 16,394,75 1 from a related party into equity, and that the related party subsequently commenced

  litigation concerning such conversion."

               330.   The omission of Chanana's name from this disclosure is material, deliberate and a

  departure from the structure of disclosures in prior filings which have up to this point disclosed

  that "Chanana and his [unidentified] affiliates" were one the holders of $ 16,394,75 1 in debt

  (although that amount bad recently decreased, as mentioned in a prior SEC filing above), and the

  instant disclosure is framed in these terms to distract investors fro m focusing on the identity of

  the subject parties, a classic example of omitting to state material facts necessary to make other

  representations of material facts not misleading. 39

  Ill

  Ill

  Ill


               39
            Notably, the Audit Committee: (i) would have had to review and approve of the
  underlying related-party transaction; (ii) would have had to approve the use of Chanana's name in
  this disclosure (and could have restricted the use of his name in this filing); and (iii) was
  composed of sitting directors of the Company, and for now, Barbee respectfully reserves the right
  pending facts and theories to be developed and tested in discovery, to make any or all of these
  individual committee members parties to this matter in connection with one or more claims o r
  causes of action.

                                                      -61 -
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 62 of 124 PageID: 62




          331.   The "affiliates" should be identified at this point and the omission of their

  identity renders prior representations of material fact misleading.40

          332.   The amount of the debt converted is also puzzling and adequate disclosure

  requires an explanation or reconciliation between the amount of debt owed to Chanana and these

  affiliates, as disclosed in a September 2018 fi ling and the amount of debt allegedly converted to

  equity in November 2018 and giving rise to the internal litigation involving Chanana. 41

          333.   Note 7 at F-25 of this Form 20-F also discusses this internal litigation, in terms of

  the deconsolidation, stating that the "Group" (defined earlier in the filing as Amira and all of its

  subsidiaries) converted the loan (again from an unidentified related party) and such unidentified

  party later commenced litigation.

          334.   This note also confirms that the management of RYCE (the new ticker symbol for

  Amira) does not believe that the related party will prevail in litigation.

  Ill



         4
          °Federal rules and regulations require identification of an issuer's "control persons" and
  persons owning a certain percentage of an issuer's outstanding stock, which is especially
  important here because: (i) Anil Chanana (Karan Chanana's father) is the Managing Director in
  Karam Enterprises ("Karam"), the sole (or largest) distributor of Amira Foods for the Middle
  East and some African countries; (ii) Karam was owned in large part by Chanana's father (34%),
  Chanana (24%) and Amira itself (5%); and (iii) on information and belief, Chanana's father is
  one of Chanana' s unidentified affiliates here.
          41
            Although the loans once payable to Chanana and some unidentified "affiliates" were
  listed at $16,394,75 1 in prior SEC filings, the Form 6-K for September 2018 indicated that total
  loans from key management personnel had been reduced to roughly $16.2 million, of which no
  more than $14.7 million was payable to Chanana and such unidentified affiliates, meaning that
  either the Form 6-K for September 2018 understated the debt owed to Chanana and his affiliates,
  or the debt somehow reverted back to exactly $16,394,751 after September 2018 for reasons
  material to the underlying litigation involving Chanana, among other things, but which have not
  been disclosed.

                                                   -62-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 63 of 124 PageID: 63




            335.   Moreover, this filing states that RYCE (not Amira India) followed the "due

  process for conversion" and that the "chances of having outcome in favor of RYCE is [sic]

  probable."

            336.   According to the accounting firm preparing a comment to the filing,

  " management" feels that "there is probability of having outcome of such litigation in favour of

  the company."

            337.   It is unclear why Amira management is referring to the probability of Amira

  prevailing in the litigation (instead of Amira India) and this statement by Amira misrepresents the

  identity of the parties to the ligation (a material fact) and/or omits to state material facts

  necessary to make other representations of material fact not misleading.

            338.   It is also unclear whether Chanana was part of the "management" reaching the

  conclusion as to the probably of Amira prevailing against Chanana and his affiliates, but the

  Audit Committee would have had to approve the final language of this disclosure, and this

  Committee could have removed or omitted these material facts from the approved filing, which

  is another fact to be developed and tested in discovery when determining whether there are

  grounds to name these individuals as parties to this matter.

            339.   It is also unclear from this filing whether the conversion right was exercised by

  Amira or by Amira India.

            340.   For example, the instant filing states that Amira India converted the debt (e.g., on

  page F-2 as alleged above), but it sometimes states that Amira converted the debt (e.g., RYCE

  followed the due process for conversion and management believes RYCE will prevail, as alleged

  above).


                                                    -63-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 64 of 124 PageID: 64




          341.    Because the identity of the one exercising the conversion right is material to this

  litigation, the inconsistent descriptions misrepresent material facts and/or omit to state material

  facts necessary to make other material facts not misleading.

          342.    Finally, in Note 22.2 on page F-34, the Company discloses that debt from

  Chanana was converted on November 14, 2018, but this note does not mention litigation or

  suggest that such conversion might be reversed.

          343.    Since litigation was presumably commenced after the debt conversion in

  November 2018 and prior to the close of the March 2019 fiscal year covered by this filing, not

  much time was spent trying to resolve this matter intemally. 42

          344.   The litigation was commenced before the March 2018 Investor Presentation was

  released to the public, attached to an SEC filing or put on Amira's website, and Chanana had

  ceased to invest in the companies at such time, despite the representation in such Investor

  Presentation that Chanana had continued to invest in the company since the IPO.

          345.   The litigation was commenced before the September 2018 Investor Presentation

  was released to the public, attached to an SEC filing or put on Amira's website, and Chanana had

  ceased to invest in the companies at such time, despite the representation in such Investor

  Presentation that Chanana had continued to invest in the company since the IPO.

          346.   The identity of tbe parties to this litigation and the filing date of such litigation are

  both material to Amira shareholders.



         42
              Although litigation filing dates were routinely disclosed in Amira ' s prior Form 20-F
  filings , this time the Company intentionally omitted the filing date, leaving investors in the
  unenviable position of needing to "presume" when the court battle began, a presumption (the
  need for which) the federal and state securities acts were designed to prevent.

                                                   -64-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 65 of 124 PageID: 65




          347.    The material facts of this ligation should have been disclosed and made public

  prior to the significantly late Form 20-F filing.

          348.    Moreover, the filing is misleading and omits material facts to the extent it

  incorrectly states or implies that the outcome of such litigation will have very little impact on the

  financials, and to the extent it does not identify or discuss any other potential problems.

          349.    For example, having lost the going concern assumption for Amira India, the

  seventeen ( 17) acres of land, property and plant transferred to Amira India should be carried at

  their realizable value which should be much higher than prior carrying values, assuming Wacha's

  prior statements about the value of this property were truthful and accurate.

          350.    Indeed, depending on the outcome of the internal litigation, the Company may be

  required to revert to reporting on a consolidated basis, which would require the disclosure of

  different financials for investors.

          351.    In short, this filing omits many material facts necessary to make the other

  representations of material fact not misleading and it misrepresents some of the material facts.

          352.    It was an integral to Barbee's continued investment in the Company that Chanana

  would provide a source of funds when needed (especially given the large short-term debt).

          353.    It would have been material to Barbee that Chanana and Amira (or its largest

  subsidiary) were in litigation, and this material fact was disclosed in a vague and untimely

  manner, more than eighteen (18) months after such litigation had commenced.

  Ill

  Ill

  Ill


                                                      -65-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 66 of 124 PageID: 66




                    1.     Disclosure Regarding Chanana's Employment Agreement Omits
                           Facts Necessary To Make Other Representations Not Misleading.

             354.   Given the debt conversion litigation that may or may not still be pending as far

  as Amira shareholders know (shareholders are left to speculate, absent any updates fro m the

  Company), Chan ana's e mployment agreement with the Company becomes more significant to

  investors, and the Company's failure to adequately disclose the terms or status of such agreement

  is troubling and actionable, given the prior detailed disclosures regarding bis employment

  contract and the Company's overwhelming reliance on bis financial support, among other things.

             355.   For example, the Company previously disclosed the terms of prior agreements

  between itself and Cbanana, including those ofCbanana's employment agreement from 2012.

             356.   But in this annual fili ng, the Company discloses that such employment agreement

  ended in 20 I 7, and Cbanana bas not been compensated in bis capacity as CEO since 20 I 7,

  although as of the end of March 2019, be and the Company were still negotiating a new

  compensation agreement with respect to his status as CEO.

             357.   Even though Cbanana received cash advances for $536,000 in respect of

   100,000 share awards granted to him for bis services as Chairman in 20 18, which the Board

  approved in October 201 7, as of the close of the fiscal year ending Mar ch 2019, the Company

  bad not granted any share options to Cbanana for bis service as Chairman for that year.

             358.   Despite the lack of any agreement, Amira is booking $578,247 and

   $70 1,226 in advance payables to Cbanana for the periods ending March 2018 and March 2019,

   respectively, for services that have not been identified, described or otherwise disclosed in this

   filing.



                                                    -66-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 67 of 124 PageID: 67




          359.    The Company's fai lure to disclose the basis for booking advance payables to

  Chanana for 2018 and 2019 is an omission of material facts necessary to make other

  representations not misleading and/or misrepresents material facts relevant to the internal

  litigation or otherwise.

          360.    This filing mentions an unidentified Claim Purchaser who is obligated, under

  unidentified terms, to accept 3,000,000 common shares in exchange for certain debts purchased

  by the Claim Purchaser at undisclosed times and in undisclosed amounts.

          36 1.   The fi ling also states elsewhere that Chanana received "3,000,000 shares issuable

  upon conversion of obligations granted on March 25, 2019."43

         362.     If there is any connection between Chanana and the Claims Purchaser, this fact is

  material and should have been disclosed to investors long ago.

         363.     This filing separately states that the Company owed $ 10.86 million to "related

  parties" at the end of the period, but $3 .0 million of this debt could be converted to 3,000,000

  common shares (this represents a $ 1.00 per share valuation or less than 4% of the price to be paid

  by investors on the NYSE at the time).

         364.     On information and belief, Chanana is the "related party" holder of the debt with

  such share conversion rights, this is a fact material to the underlying litigation, and it should have

  been previously disclosed to investors, along with the manner in which these conversion rights

  were valued.

  Ill



         43
           On or about March 25, 2019, Amira was trading above $33.00 per share, and its market
  capitalization exceeded $70.0 million.

                                                  -67-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 68 of 124 PageID: 68




          365.    These disclosures concerning the Claims Purchaser, the $3.0 million of

  convertible debt from a "related party" and Chanana's potential connection to any or all of these

  matters, along with the details of his employment contract status and negotiations (including the

  purpose of booking any advance payables to Chanana), are all material to the pending internal

  litigation involving Chanana and such disclosures in the instant filing misrepresent material facts

  and/or omit facts necessary to make other representations regarding these matters not misleading.

                  2.     Contradictory Disclosures Regarding Chanana's Personal Guarantees
                         And Indemnity Rights

          366.    Historically, Note 31.2 to each Form 20-F discusses the status of Chanana's

  personal guarantees in favor of the consortium of banks making loans to Amira India, and

  includes a statement to the effect that Amira bas also issued similar personal guarantees, among

  other things.

          367.    In the same note or elsewhere, Amira has historically stated in each Form 20-F

  that it has agreed to indemnify Chanana for his guarantees as permitted under its Amended and

  Restated Memorandum and Articles of Association and pursuant to certain indemnity

  agreements.

         368.     But in Note 31.2 to the instant filing, the Company states that: (i) Chanana has

  previously personally guaranteed certain debt of Amira India for the fiscal years ending March

  2017, 20 18 and 2019; (ii) RYCE has previously issued personal guarantees; and (iii) none were

  executed post 2015.

         369.     Immediately following these three points, this Note 31.2 states: "We do not

  believe these are valid anymore. However RYCE has indemnified Karan A. Chanana, its



                                                  -68-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 69 of 124 PageID: 69




  directors and officers. In the event any of the lenders retrospectively attempts to dispute this,

  RYCE will be liable under the indemnity already given to Karan A. Chanana." 44

          370.    This filing is certainly vague as to which guarantees are no longer valid, including

  those between Chanana and Amira India's lenders, Amira and Amira India's lenders, and it

  leaves unanswered the question as to whether the Company has continuing indemnification

  obligations to Chanana.

          371.    Taken together, the disclosures in this Note 31.2, coupled with the other

  representations in this filing concerning the Company's indemnification obligations to Chanana,

  misrepresent material facts and/or omit material facts necessary to make other representations not

  misleading.

          372.    These indemnity issues are even more significant to investors, given the pendency

  of the litigation between Amira India and/or Amira and Chanana, and the fact that Chanana is the

  largest shareholder of Amira (and of Amira India, should the share conversion be upheld in

  litigation).

          373.    The Company was not required to wait for the Form 20-F filing to make

  disclosures about the existence of this litigation or the identity of the parties thereto.

          374.    The above-addressed disclosures were untimely and should have been made

  before the Form 20-F was filed.

  Ill

  Ill


          44
           Elsewhere this filing indicates that Chanana has issued similar personal guarantees for
  the periods ending September 2018 and March 2019 and the Company has agreed to indemnify
  Chanana for such guarantees.

                                                    -69-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 70 of 124 PageID: 70




           C.     Amira India's Insolvency And The Related Liquidation Proceeding Were
                  Not Adequately Or Timely Disclosed.

           375.   This filing references a proceeding commenced at some unidentified point before

  March 31 , 20 19, by an unidentified member of Amira India's lenders under the Insolvency and

  Bankruptcy Code, 2016, seeking repayment of a $14.1 million loan.

           376.   And apparently this lender was followed by other unidentified lenders in such

  proceeding, all to the Company's "consternation."

           377.   Although the filing does not indicate when Amira India first became insolvent,

   Amira India was insolvent as early as    ovember 14, 2018.

           378.   Indeed, this filing states that "[t]be loss on dilution bas resulted the [sic] carrying

   amount of the Associate at Nil value as of November 14, 201 8 as well as March 31 , 20 19."

           379.   Amira should have timely disclosed Amira India's insolvency and it should have

   timely disclosed the related liquidation proceedings as well, and no later than     ovember 14,

   2018, instead of waiting to disclose these facts through the untimely Form 20-F filing in August

   2020.

           380.   The date the insolvency proceeding was commenced, the parties to it, the amount

   of debt at issue and the status of proceeding are all material facts, none of which have been

   timely or adequately disclosed to Barbee or other investors, in this filing or otherwise.

           381.   The fil ing also states that: "The report of our independent registered public

   accounting firm for the year ended March 31 , 2019 included herein contains an explanatory

   paragraph indicating that there is substantial doubt as to our ability to continue as a going

   Ill



                                                    -70-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 71 of 124 PageID: 71




  concern is [sic] dependent on a plan to address the pending NCLT application by the lenders of

  Amira India. See Item 18 Note 37.3.''45

          382.      This Note 37.3 states in part, "we have paid down the current liabilities" and

  includes conclusions such as " [m ]anagement is confident to address the issue of liquidity" and

  " management is confident that the going concern assumption has not been impacted."

          383.      On information and belief, management was not confident that it could address

  the liquidity issues when this statement was made.

          384.      Indeed, management conceded in this filing that cash, cash flow, debt from

  lending facilities or other loans "may not" be sufficient to meet working capital requirements.

          385.      Moreover, on information and belief, management was not confident that the

  going concern assumption had not been impacted earlier in the fiscal year or by the end of the

  fiscal year.

          386.      Management was aware of material facts establishing that the Company' s going

  concern status had been or would soon be impacted, at the time that it expressed confidence that

  the going concern assumption had not been impacted.

          387.      If management was confident that it could address the liquidity issues and/or that

  the going concern assumption had not been impacted, despite the negative book value, annual

  loss of $357 million and Amira India's insolvency, such confidence was not based on facts and

  management failed to disclose that such confidence was not based on factual grounds.

          388.      If management' s confidence in meeting the liquidity issues and that the going

  concern assumption had not been impacted was based on factual grounds, those facts are not


          45
               0n information and belief, the Audit Committee limited the scope of this disclosure.

                                                    -71 -
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 72 of 124 PageID: 72




  disclosed in this filing, which constitutes the omission of material facts necessary to make other

  representations of material fact not misleading.

                 1.      Misrepresentations And Omissions Regarding Deconsolidation
                         Expenses

         389.    The statements and calculations of Amira's liabilities and total net equity in this

  filing, as it relates to the deconsolidation or to insolvency proceeding or otherwise, contain a

  number of misrepresentations or omissions of material fact.

         390.    For example, the "Other Expenses" of $196.3 million appearing on the

  consolidated profit and loss statement in this filing includes a list of typical types of expenses for

  this category, but also includes a subcategory of "other" exceeding $179. 7 million.

         391.    Since this subcategory of "other" expense amount is typically only a few million

  dollars in any given fiscal year, and since the $179.7 million reported this year is almost three

  times gross annual revenue for this year and is slightly more than total shareholder equity in both

  companies at the end of 2018, the breakdown of these expenses (by type and amount) is certainly

  material and requires at least some level of disclosure.

         392.    However, the only direct explanation given is that the $ 179.7 million in expenses

  includes the less than $13.7 million in dilution on the disposal of equity in Amira India, with the

  further caveat that although the equity in Amira India is now negative, it cannot be carried below

  $0 based on an accounting rule.

         393.    This statement regarding the "carrying amount" not falling below zero is

  misleading.

  Ill



                                                   -72-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 73 of 124 PageID: 73




          394.    The Company may be prohibited from carrying a negative value on this balance

  sheet pursuant to a specific accounting standard, but it is not prohibited from disclosing the

  negative value of its interest in Amira India to its own shareholders, especially if such statement

  is qualified.

          395.    Indeed, the calculations are possible and such disclosure is necessary to comply

  with state and federal securities laws.

          396.    Further, this filing concedes that management has already prepared and approved

  Amira India financial statements for consolidation purposes, which would reveal Amfra

  shareholder' s interest in Amira India, and management will presumably make those available to

  the public after the Company receives the official liquidator's approved financial statements.46

          397.    As to the remaining $166.0 million of actual expenses in the subcategory of

  "other" expenses, the Company says very little, other than that they "primarily increased as a

  result of the Amira India deconsolidation."

          398.    If even a significant portion of these $166.0 million of expenses was incurred

  primarily in connection with the deconsolidation, such fact further evidences the omissions and

  misrepresentations of material fact in the previous March 2018 Investor Presentation and

  September 2018 Investor Presentations, since each presentation included balance sheets on a

  Ill

  Ill

  Ill


          46
           lt is telling that the management failing to make these statements available to investors
  (perhaps pretending that it is somehow prohibited from doing so, which it is not) is the same
  management creating the misleading March 2018 and September 2018 Investor Presentations.

                                                  -73-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 74 of 124 PageID: 74




  deconsolidated, reorganized basis, but no accounting was made therein of the assets that would

  be depleted and/or expenses that would be incurred to legally report on a deconsolidated basis.4 7

          399.    Moreover because both of these presentations were made available to the

  public months after the Compan y had gone through the debt to equity conversion and was

  embroiled in the insolvency proceeding, the Company knowingly and intentionally made

  misrepresentations of material fact (and o mitted facts necessary to make other representations not

  misleading) by presenting separate balances sheets for Amira and Amira India in such investor

  presentation that did not reflect the substantial expenses actually incurred in connection with the

  deconsolidation, either via diminution in asset values and/or increased debts to account for these

  expenses, or otherwise.

          400.    It is a misrepresentation of material fact to claim that most of these $ 166.0 million

  in expenses were incurred in connection with the deconsolidation.

          40 1.   This filing also omits several material facts regarding this $166.0 million in

  "other" expenses and such omissions make other representations of material fact in th is filing

  misleading.

          402.    The om ission of material facts regarding this $166.0 million of"other" expenses

  may lead a reasonable investor to believe that this amount is composed of typical types and sums

  of such expenses.

          403 .   However, neither the types nor amounts of expenses in this category are typical,

   and the omission of details regarding them renders the "other" description misleading.



          47
             SEC rules and/or NYSE listing standards require Amira to report on a consolidated
   basis w ith respect to any subsidiary in which Amira held a controlling interest.

                                                   -74-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 75 of 124 PageID: 75




          404.    The material facts regarding the $166.0 mill ion of unaddressed expenses in

  connection with deconsolidation (e.g., the category or basis fo r the expense and manner in which

  was calculated) should be disclosed to make other representations of material fact in this Form

  20-F filing not misleading as well.

          405.    On information and belief, some of the expenses at issue were incurred in a way

  that directly or indirectly benefitted defendants, or any of them, or any of their affi liated

  individuals or companies, including those identified in the above-filings simply as "affiliates" of

  Chanana, including Chanana's father.

          406.    Any expense included in these amounts that benefitted any of the defendants,

  including Chanana or his affiliates, directly or indirectly, should be explained in detail, especially

  if such expenses is not contemplated in any contract between the payor, on one band, and the

  recipient, including Chanana and/or his affi liates, on the other hand .

          407.    If such expenses are contemplated in a contract between the payor and any of the

  defendants or any of their affi liates, Amira has not disclosed the terms of such contract to its

   investors, although Amira typically includes several types of agreements between itself and any

  of its directors or officers, as well as agreements between A mira India and others, as exhibits to

  each Form 20-F.

          408.    Failing to adequately describe or identify the goods or services making up these

   $166.0 mi llion of expenses, or the payor, or the ultimate recipient of them, is equivalent to

   omitting or refusing to disclose material facts necessary to make other representations made

   about these expenses in this disclosure (or otherwise) not misleading.

  Ill


                                                    -75-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 76 of 124 PageID: 76




         409.    This misrepresentation and omission of material facts occurred at a time when the

  company had a duty to speak about these expenses, but fai led to adequately do so.

          410.   The omission of material facts necessary to make this disclosure not misleading

  violates state and federal securities laws and constitutes an intentional and/or negligent

  misrepresentation or omission of material facts, upon which Barbee reasonably relied, and which

  proximately caused damages to Barbee.

         411.    Moreover, the filing misrepresents and omits to state material facts about the

  impact of deconsolidation on Amira's balance sheet.

         412.    For example, the filing states that "[t]he deconsolidation of Amira India reduced

  our debt from $250.3 million ....to $25.08 million. " (Emphasis added).

         413.    However, any suggestion that this debt was Amira's obligation (i.e., "our"

  obligation) is inconsistent with the March 2018 Investor Presentation and September 2018

  Investor Presentation, both of which listed all or most of this debt as Amira India' s obligation.

         414.    Either this SEC filing or these investor presentations misrepresent material facts

  concerning the debtor for these liabilities and either or both of them omit material facts necessary

  to make the other representations concerning such debt not misleading.

         415.    Moreover, Amira has guaranteed Amira India's debts, and the deconsolidation

  between Amira and Amira India by itself would not impact the validity of such guarantees,

  making the above-mentioned statement about the impact on the debt resulting from

  deconsolidation further misleading,

  Ill

  Ill


                                                  -76-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 77 of 124 PageID: 77




          416.    Successful "deconsolidation" (i.e., resulting in Amira owning less than 50% of

  Amira India) relies on Amira India successfully defending Chanana's lawsuit concerning the debt

  to equity conversion .

          417.    But the plan to address the NCLT application is or was being developed by a

  "management team," composed of certain individuals, at least one of whom (Chanana), who was

  or is currently in litigation with Amira India concerning the loan to equity conversion, and Amira

  would have been required to continue reporting on a consolidated basis as long as it remained on

  the NYSE if Chanana was successful.

          418.    Thus, Chanana' s success in the litigation would adversely impact Amira's ability

  to remain deconsolidated, but Amira and Amira India must work together with Chanana to

  successfully address the NCLT application, creating a conflict that a reasonable investor would

  deem material and that should have been timely di sclosed. 48

          419.    Finally, the allocation of equity between the Company and Amira India

  misrepresents and omits material facts (or applies different accounting standards without

  specifically disclosing which ones are used), since the filing states that: (i) on a consolidated

  basis, the shareholder's equity in Amira at the end of March 2019 was roughly negative $ 1.4

  million while the equity attributable to the non-controlling interest in Amira India was negative

  $13.7 million; but (ii) Amira' s carrying value in Amira India was $0 as of mid-November 2018

  and at the end of the fiscal year.



         48
           In addition, the loan to equity conversion involving Chanana is material to the
  liquidator's asset and liability calculations in the insolvency proceeding as well as to the 1.33
  current asset to current debt ratio that could impact covenants material lender's claims in such
  liquidation proceeding.

                                                   -77-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 78 of 124 PageID: 78




                  2.       The Undisclosed Date(s) Of Insolvency Are Relevant To State Law
                           Claims.

          420.    The $ 166.0 million in expenses incurred primarily for deconsolidation were

  enough to cause the Company's liabilities to exceed its assets on certain dates.

          421 .   On some date(s) during the fiscal year covered by this filing, including the last day

  of such filing (as noted above), Amira's liabilities exceeded its assets.

          422.    The sale of the Company's securities at a time when its liabilities exceed its

  assets, without disclosing this fact at the time of sale, is a violation of the Ohio Securities Act, as

  set forth below.

          423.    Amira's and/or Amira India 's ratio of current assets to current liabilities was less

  than 1.33 at one or more times during, before or after times in March 2019, triggering rights by a

  lender or lenders to demand repayment from the Company and/or from related parties (who may

  or may not be currently entitled to indemnity and who may or may not be embroiled in litigation

  with the Company as discussed herein), and such repayment(s) may have rendered the Company

  insolvent at the time.

          424.    The Company failed to timely or adequately disclose when the above-mentioned

  ratios were less than 1.33 and these facts would be material to a reasonable investor, given the

  various lenders' rights, and this conduct constitutes an omission of material facts necessary to

  make other representations of material fact not misleading, thereby violating the federa l and state

  securities laws at issue in this matter and constituting intentional or negligent misrepresentation

  of material facts meant to induce investors not to sell their shares.

  Ill



                                                   -78-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 79 of 124 PageID: 79




                 3.      If Deconsolidation/Reorganization Occurred As Part Of A Scheme To
                         Directly Or Indirectly Defraud Or Hinder Amira India's Creditors,
                         The Plans Concerning Deconsolidation/Reorganization Should Have
                         Been Timely Disclosed, And Any Underlying Facts Constituting Any
                         Such Fraud Should Have Been Timely Disclosed.

         425.    The Company has never adequately explained the reasons for the reorganization

  and reporting on a deconsolidated basis, despite the significant expense associated therewith.

         426.    After the debt to equity conversion, reorganization and deconsolidiation, Amira

  not only lost its controlling interest in Amira India, but Chanana (and bis unidentified affiliates)

  obtained a controlling interest in Amira India, in addition to his controlling interest in Amira.

         427.    On information and belief, this reorganization and debt to equity conversion were

  designed and implemented so that Amira could avoid disclosing to shareholders the true status of

  the assets and liabilities held between the two companies, as well as the status of litigation

  involving Amira India, as part of a scheme to induce investors to not sell their shares of Amira.

         428.    Moreover, Amira was able to reduce its equity interest in Amira India below the

  controlling interest threshold without selling any of its position (which might have entailed

  additional SEC or other filings, among other things), by converting (or having Amira India

  convert) Chanana's debt to equity, thereby diluting the subsidiary and decreasing Amira 's

  percentage of ownership in it.

         429.    Notwithstanding wheth er Amira and Amira had any legitimate motives for the

  deconsolidation, U.S. federal securities laws require that Amira disclose any basis or justification

  for reorganization if the issuer or any of its control persons were acting with scienter and/or with

  the intent to comrrut a crime, or if acts and events occurring in order to achieve deconsolidation

  Ill


                                                  -79-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 80 of 124 PageID: 80




  would constitute a violation of state or federal securities laws or would violate a law(s) of the

  country in which a non-U.S. shareholder resides.

         430.    If deconsolidation or reorganization was designed to hinder or delay creditors

  (based on the lack of publicly available information, among other things), it may very well

  constitute violations of the federal Fraudulent Transfer Act, which could harm the value of the

  Company and/or investors.

         43 I.   Indeed, if any transfer of assets or liabilities occurred at a time when the debtor

  was insolvent, or if fair value was not provided for any asset transferred by a debtor to a third

  party, the transactions could easily be unwound, leaving the Company with close to $166.0

  million in expenses incurred in a pointless (and unlawful) exercise.

         432.    A reasonable investor would deem it material to know whether Amira or Amira

  India were deconsolidating with the intent to hinder or avoid creditors or if either entity was

  otherwise engaged in unlawful conduct.

         433 .   Deconsolidation issues aside, the Form 20-F for this period raises questions as to

  whether all revenue is being obtained lawfully (and was obtained lawfu lly in prior fiscal years).

         434.    For example, this fi ling confirms that Amira is subject to the U.S. Foreign Corrupt

  Practices Act and that it does business in other jurisdictions that have similar legislation, and as

  to these laws, the Company discloses that "in certain circumstances, strict compliance with anti-

  bribery laws may conflict with local customs and practices, which may negatively impact our

  results of operations."

  Ill

  Ill


                                                   -80-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 81 of 124 PageID: 81




          435.      one of the prior SEC filings and none of the company's Officers or Directors bas

  previously disclosed whether the Company or any individual associated with it has been accused

  of or found guilty of violating specific federal or foreign anti-bribery laws.

          436.    Given the issue, the Company should clarify whether it obtained any revenue

  unlawfully, and its silence is equivalent to omitting material facts necessary to make th is (and

  other) representations concerning its revenue source(s), in light of tbe circumstances under which

  they were made, not misleading.

          437.    On information and belief, the Company's revenue declined and/or its expenses

  increased as a direct or indirect result of the Company's inability to bribe or continue bribing

  foreign officials or others or as a result of fines, penalties or expenses incurred in connection with

  prior or current bribery efforts.

          438.    On information and belief, such bribery has occurred previously without prior

  disclosure to US investors.

          439.    A reasonable investor would deem it material to know if the Company was

  engaging in bribery efforts when deciding whether to hold, purchase or sell shares of the

  Company.

          D.      Despite Being A Minority Shareholder In Amira India After The
                  Deconsolidation/Reorganization, Amira Claims To Have Assurances That
                  Conflic ts Will Be Resolved In Its Favor.

          440.    The Company's Amended and Restated Memorandum and Articles of Association

  permit a shareholder or Director such as Chanana to participate in and vote on Company

  decisions, even if be bas an actual conflict w ith the Company, as long as bis interest is disclosed

  prior to bis participation in the Company action or decision.


                                                   -81-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 82 of 124 PageID: 82




          44 1.   The Company does not have written procedures fo r resolving certain types of

  conflicts.

          442.    On page 27 of the Form 20-F for March 20 19, when discussing the fact that the

  Company then lacked the ability to control Amira India, the Company states that "[w ]e have not

  adopted a policy fo r resolving conflicts of interest."

          443.    But on the same page, the Company goes on to state that "[t]here is assurance that

  conflicts of interest will be resolved in our favor."

          444.    On information and belief, these assurances are coming from Chanana, who along

  with his unidentified "affiliates" has become a majority shareholder of Amira India based on the

  debt to equity conversion (although be is also litigating such conversion).

          445.    On information and belief, these assurances are related to the internal litigation

  between Chanana and Amira India.

          446.    The material facts upon which the Company bases its belief in such assurances

  should be disclosed, given the importance to Amira and its shareholders, including Barbee, that

  conflicts wi ll be resolved in Amira's favor, and given the other representations made by the

  Company regarding the lack of written confl ict resolution procedures and given the fact that

  interested shareholder Directors are not prec luded from participating in such Company decisions

   if such conflicts are timely disclosed to the Company.

          447.    The omission of material facts concerning the basis for the Company's

  "assurance" regarding conflicts makes other representations of material fact misleading and

  violates state and federal securities acts and is actionable in tort.

  Ill


                                                    -82-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 83 of 124 PageID: 83




          448.      On the other band, if the Company lacked such assurances that conflicts would be

  resolved in its favor, the above-quoted statement to the contrary intentionally misrepresents

  material facts or omits material facts needed to make the statement regarding such assurances not

  misleading.

          E.        Litigation With Company Lawyers

          449.      The $1.4 million judgment obtained by Amira's own counsel against it nearly

  three years prior to this fi ling, and finally disclosed in this filing, should have been disclosed in a

  prior filing(s) made with the SEC, pursuant to various state and/or federal securities acts,

  regulations, SEC rules and/or NYSE rules.

          450.      Although again not explained or disclosed in this filing, the debt to these attorneys

  was incurred in connection with litigation between Amira and individuals claiming in part that

  Amira was fi ling fa lse financials, and at some point Amira 's counsel withdrew from such

  representation.

          451 .     On information and belief, this liabi lity bas not been included in any of the

  balance sheets contained in any of the SEC fi lings made after such judgment entry against the

  Company and prior to the instant Forro 20-F.

          452.      The exclusion of this judgment amount, in whole or in part, from the balance

  sheet at any time it was outstanding and not satisfied renders the balance sheet false, materially

  deficient and misleading and constitutes the omission of material facts necessary to make other

  disclosures and representations of material fact not misleading.

          453.      It is also misleading or an omission of material fact to not account for such

  settlement with the "short sellers" in this fi ling or elsewhere, especially since prior disclosures


                                                     -83-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 84 of 124 PageID: 84




  indicated that such settlement would be accounted for in the fiscal year ending March 2018, but

  no disclosure of such settlement amount was included in the Form 20-F for that period or in the

  instant filing.

          454.      If the settlement amount with the "short sellers" was included within the assets or

  liabilities in the instant fi ling or in any prior balance sheet(s) or revenue statement(s) filed with

  the SEC, such filings did not specifically explain or disclose the actual amount of such

  settlement, and such fact would be material to investors, given the years over which such

  litigation occurred and the number of times the Company pointed to such litigation as a reason or

  excuse for not meeting goals and objectives.

          F.        This Filing Is Inconsistent With The Form 6-K Filed For The First Half Of
                    The Same Fiscal Year And Misrepresents Material Facts And Omits
                    Material Facts Necessary To Make Other Representations Not Misleading.

          455.      Revenue for the twelve month period covered in this filing was reported as

  roughly $64.4 million.

          456.      However, the Form 6-K for the first six months of this fiscal year reported

  revenue exceeding $ 123.0 million.

          457.      This filing does not adequately explain this discrepancy and it cannot be

  reconciled under GAAP without additional explanations not contained in this filing.

          458.      Even if this filing excluded some of tbe revenue previously attributed to Amira

  India while the companies were reporting on a deconsolidated basis, the exclusion of a portion of

  such revenue when Amira began reporting on a deconsolidated basis would not account for the

  difference in revenue reported between the two periods.

  Ill


                                                    -84-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 85 of 124 PageID: 85




          459.    If the difference is based in part or in full on the fact that roughly $96.4 million of

  revenue initially received by Amira India was "reversed" under IFRS 15 in connection with the

  deconsolidation and/or the liquidation processes, this fact should be or have been timely

  disclosed and explained long before August 2020.

          460.    It is entirely misleading to claim that this adjustment "has been done purely to

  meet with the requirements of IFRS 15" without qualifying the statement by additionally

  disclosing that INFS 15 would not have required such revenue reversal, but for: (i) the

  Company's decision to reorganize (in order to report on a deconsolided basis) and/or the

  commencement of the liquidation proceedings, and (ii) the manner in which Amira adopted this

  financial reporting standard.

          461.    Indeed, Amira omitted to state the reasons why IFRS 15 was applied to this filing,

  making other representations regarding the use of this reporting standard misleading.

          462.    If the Form 6-K for September 20 18 and/or the September 2018 Investor

  Presentations should have been restated or amended to revise statements of revenue or other

  related matters, but Amira fai led to do so timely or otherwise, as part of a scheme to induce

  investors to not sell their shares.

          463.    Finally, the Notes to this filing include a statement of "events after the reporting

  period" which states that "there have been no material events other than already disclosed in the

  financial statement after reporting date which would require disclosure or adjustments to the

  financial statements as of and for the year ended March 3 1, 2019" other than the departure of

  Sethi and hiring of Speck in mid-2019 and the 1:20 reverse stock split in December 2019.

  Ill


                                                   -85-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 86 of 124 PageID: 86




         464.    This statement was false when made and the Company was aware of such falsity

  at the time when Speck and Chanana certified it under the Sarbanes-Oxley Act of 2002.

         465.    For example, the Company was well aware of the criminal charges against

  Chanana and Amira India for fraud and stock manipulation by the time of this filing, as detailed

  below, and the outcome of those charges would require disclosure and/or would require

  adjustments to the financial statements as of and for the fiscal year ending March 2019.

         466.    This statement also intentionally misrepresents material facts and omits to state

  material facts necessary to make other representations made in the filing (including those

  regarding the financial statements for the fiscal year covered by the filing) not misleading.

         467.    Even assuming arguendo that Amira could not have timely filed the Form 20-F for

  this time period without unreasonable expense, the Company did not need to wait for the Form

  20-F filing to disclose to investors: (i) the internal litigation involving Chanana; (ii) Amira

  India's insolvency proceeding; (iii) the foreign agency's accusations of fraud and stock

  manipulation against Chanana and Amira India; or (iv) the content of the August 2019 SEC letter

  notifying the Company of the conditions precedent to avoid delisting.

         468.    Amira could have filed a simple disclosure(s) or even issued a press release(s) in

  2019 regarding any or all of these matters and the benefit to investors of being made timely

  aware of these issues outweighed the financial btuden on Amira of timely disclosing these facts.

          469.   Amira's failure to timely disclose such facts , or any of them, occurred as part of a

  scheme to induce shareholders to continue holding, and to not sell Amira stock and violates state

  and federal securities laws.

  Ill


                                                   -86-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 87 of 124 PageID: 87




  Events Between Close Of March 2019 Fiscal Year And Trading Halt In August 2020

         470.    After the close of the fi scal year ending March 2019, and all throughout the fiscal

  year ending March 2020, the Company issued a few press releases focusing on new customer

  contracts and/or renewed contracts with prior customers.

         471.    But while intentionally speaking about self-serving developments, the Company

  did not mention or comment on significant trading activity following the close of the March 2019

  fiscal year or the existence of the criminal charges, to wit:

         A.      Pump and Dump

         472 .   By the end of March 2019, the Company had lost more than $357 million but:

  (i) Harash Pal Sethi received shares having a value of $199,503 for serving as Chairman of the

  Audit Committee the prior year; (ii) Messrs. Harash Sethi, Larren and Malik were issued share

  awards valued in dollar amounts at $225,000, $95,233 and $45,205, respectively, as

  compensation for their services as non-executive directors; and (iii) Messrs. Harash Sethi, Larren

  and Malik were also issued 135,000; 33,000 and 11 ,667 shares, respectively, for other services

  (all of which were valued at $5.00).

          473.    A few weeks after the March 20 19 fiscal year came to a close, but more than one

  year before the Form 20-F for such period was filed with the SEC, the share price in the

  Company experienced a short period of highly volatile, both in trading volume and in price

  ( despite the lack of any new information being made public, with the possible exception of the

  September 2018 Investor Presentation).49


          49
           It is unclear if this September 2018 Investor Presentation was posted on the Company's
  website and/or presented to individual investors prior to or during the time of the price and
  trading volume spike.

                                                   -87-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 88 of 124 PageID: 88




          474.    Specifically, the price and volume of trading in Amira shares each more than

  tripled during this time period (which extended over a matter of a few days or weeks), and ended

  shortly before the September 2018 Investor Presentation was filed with the SEC.

          475.    Messrs. Harasb Sethi, Larren and Malik stood to gain significantly by the share

  price tripling during the time period after which such shares were issued to them and before the

  negative facts in the Form 20-F were disclosed to investors, especially if they bad access to any

  derivative markets and were able to sell options, futures or derivatives on these positions during

  such volatility, even if they did not sell their own shares outright.

          476.    On information and belief, the share price was manipulated to create such

  volatility and some or all of the shares received by Messrs. Harasb Sethi, Larren and Malik prior

  to the end of March 2019 were sold at these significantly higher prices (or used in connection

  with options, futures or derivative on such positions sold during the period of heightened share

  price) and prior to the fi ling of the Form 20-F for the period in which these individuals received

  such shares.

          4 77.   The Company bas never disclosed the status of shares held by Messrs. Harash

  Sethi, Larren or Malik at any time after March 2019 or commented on the above-described spike

  in share price and trading volume.

          478.    The fai lure to disclose such insider swing trading (either by the Board or the

  insiders themselves) coupled with defendan ts' failure to timely disclose the material facts

  ultimately set forth in the Form 20-F addressed above, together with defendants' omission of

  Ill

  Ill


                                                   -88-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 89 of 124 PageID: 89




  certain material facts when finally disclosing some of these material events violates federal and

  state securities acts and is tortious in nature.so

             479.   On information and belief, the price of Amira has been manipulated at other times

  relevant to this matter, in an attempt to benefit Amira India, Chanana or his affiliates, and to the

  detriment of Amira investors.

             B.     CBI Files Criminal Conspiracy, Fraud, Stock Manipulation And
                    Misappropriation of Funds Charges Against Chanana, A Former Director
                    Of Amira And Others

             480.   In May 201 9, a few months after the liquidation proceeding commenced, and

  roughly one month after the above-described "pump and dump," India's Central Bureau of

  Investigation ("CBI") fina lly concluded its forensic audit of Amira India's financial accounts and

  carried out a search investigation at eight separate locations, including at least one in Delphi and

  at some of the premises of the accused (i.e., Chanana and other directors of Amira India, among

  others).

             481.   The CBI registered a First Information Report ("FIR") naming Chanana and

  others, alleging that these individuals were involved in a criminal conspiracy to commit fraud,

  engage in stock manipulation and misappropriate funds, and among other things, their conduct

  included falsifying accounts, forging and fabricating documents and diverting funds, and as to the

  fraud on the banks, according to the FIR: "All the directors of the company were involved in the

  Ill


             50
           Pending facts to be developed and tested in discovery, Barbee may seek leave to add
  these individuals as defendants and plead claims against them with respect to swing trading and
  to plead additional claims against them, Chanana and Amira for the related failure(s) to disclose
  such swing trading, and/or related violations of federal or state securities acts or tortious
  misrepresentations (negligent and/or intentional) of material fact.

                                                       -89-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 90 of 124 PageID: 90




   conspiracy lo cheat the banks and thereby divert the funds among themselves by various acts,

   omission and commission and siphoned off the public exchequer." 51

          482.    In addition to naming Chanana, the FIR also levels fraud and other charges against

   Anita Diang, a former Director of Amira India who resigned from the Board in May 20 16.

          483 .   Given the allegations of fraud dating back to Anita Diang' s service as a Board

   member in 20 I 6, if such allegations are accurate, all of the sales of Amira shares at issue herein

  were made in violation of the federal and state securities acts, and Barbee is entitled to rescission

  and damages for all such purchases, or to lost opportunity and market-adjusted damages, as well

  as to his pro rata portion of the ill-gotten and ill-retained gains by defendants named in this

   matter, as discussed below. 52

          484.    A reasonable investor would want to know about the existence of the CBI

  proceeding and allegations made against Chanana and others dating back to at least 2016 when

  deciding whether to purchase, sell or hold Amira stock.

          485 .     either Speck nor Amira has ever mentioned the CBI proceeding or allegations

   made therein (or disclosed whether any civil or criminal proceedings against Chanana, Amira

  India and/or others were still pending, nor have not disclosed the outcome of any such

  Ill


          51
            Barbee reserves the right to name the other dfrectors accused by the CBI in the FIR, and
   possibly other directors of any of Amira 's other wholly owned subsidiaries, as parties to this
   matter, pending facts to be developed and tested in discovery.
          52
            Barbee reserves the right to name Mrs. Diang, Rajesh Arora (Managing Director of
   Finance for Amira India) and/or Akshay Srivastava as a party(ies) to this matter, each of whom is
   accused by the CBI of participating in defrauding the consortium of lenders (some or all of whom
   commenced the insolvency and liquidation proceeding only months before the CBI conducted its
   forensic account audits), pending facts to be developed and tested in discovery.

                                                    -90-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 91 of 124 PageID: 91




  proceeding which is no longer open in any SEC fi ling, including the Form 20-F discussed above

  which was filed more than one year after the CBI forensic audits occurred and the FIR charges

  were made. 53

          486.    Speck or Amira should have mentioned the CBI proceeding in Note 11 to the

  Form 20-F for March 2019 or elsewhere, since it occurred during the period after the end of the

  fiscal year and the filing date for the Form 20-F and since its existence and/or outcome could

  have a material impact on the financials contained within such SEC filing.

          487.    Instead, the section ofthis filing regarding the status of litigation proceedings

  included typical boilerplate language about the possibility of civil and criminal actions being

  fi led in India against individuals and entities, instead of actually identifying the charging entity,

  describing the accusations (i.e., concerning fraud and stock manipulation, among others) and

  stating that such proceeding was actually pending at the time, thereby misrepresenting the

  material facts and omitting to state the existence of pending actions, which makes the boilerplate

  language about the "possibility'' of actions being filed misleading.

          488.    Amira should have also mentioned the FIR charges and/or underlying fraudulent

  conduct in both of the Forms NT-20-F fi lings for March 2019 (signed by Chanana) and March

  2020 (signed by Speck) discussed above, unless the fraudulent results of operations occurring in

  the year covered by such filing were not a significant change from the results of operations for

  the prior fiscal year.

  Ill


          53
           Barbee reserves the right to name the directors of Amira serving at any time from May
  2019 to the present, in connection with the fai lure to disclose the CBI proceeding to the investing
  public, via an SEC fling or otherwise, pending facts to be developed and tested in discovery.

                                                    -91-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 92 of 124 PageID: 92




          489.    Neither Chanana nor any defendant in this matter has publicly denied any of the

  CBI's criminal changes against him, her or it at any time prior to the filing of the instant

  Complaint.

          490.    On information and belief, Barbee alleges and incorporates herein by this

  reference the charges and accusations against Chanana in the FIR and in any subsequent charging

  document filed against Chanana in a criminal matter prosecuted by an Indian agency or

  governing body alleging fraud, stock manipulation and/or misappropriation of funds, as if fully

  set forth herein.

          491 .   The conduct charged and of which Chanana is accused in the FIR constitutes

  misrepresentations of material facts, omissions of material fact necessary to make other

  representations of material fact not misleading, and violates state and federal securities acts, upon

  which Barbee reasonably relied and proximately caused Barbee to suffer damages.

          492.    If this fraudulent and otherwise criminal conduct was occurring during or prior to

  the times relevant to this matter, and had such conduct been timely disclosed, Barbee would have

  never invested in the Company in the first place and he would have avoided the more than

  $580,000 in out-of-pocket losses at issue herein, plus he would have realized more than $1.2

  million in gains from staying invested in the stocks he owned before selling them in order to

  invest in Amira. 54


          54
           The damages that Barbee and other investors could have avoided, had the Company' s
  fraudulent conduct been timely disclosed are material when measured against the Company's
  market cap italization, since: (i) the Company's market capitalization has decreased by more than
  $200 million (or roughly 90%) since the fiscal 2017 year results were reported and it now hovers
  between $5.0 and $10.0 million; (ii) market capitalization has fallen by roughly $75 million since
  the end of fiscal year 2018, when the March 2018 Investor Presentation illustrated a manageable
  debt load and a 7.6 PIE ratio in "2019"; (iii) market capitalization has fa llen by roughly $60

                                                  -92-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 93 of 124 PageID: 93




           493.   Amira intentionally never disclosed anything about the CBI charges to induce

  investors to not sell (which would have caused the value of Chanana's shares to decline by

  millions of dollars) and/or to manipulate the share price, both of which are clear examples of a

  scheme to defraud and which certainly operated as a deceit upon investors.

           494.   Indeed, the Company's stall tactics with respect to the release of the March 2019

  fiscal results (and its complete silence with respect to the CBI's allegations) are a classic example

  of the scheme to defraud that the federal and blue sky securities acts were designed to deter.

           495.   In short, the Company deliberately chose to misrepresent and/or withhold the

  information addressed above from the investing public for the precise reasons that the public

  would have wanted to know about it, would have deemed it material and should have received it.

  Events Subsequent To Trading Halt

           496.   After closing on August 17, 2020 above $7.00 per share on a split-adjusted basis,

  the stock began trading on the pink sheets on either August 18 or 19, and the price fe ll below

  $3.50 by the close of trading on August 19, 2020.

           497.   The tracling halt and move to the pink sheets proximately caused the share price to

  fall .



  million since the close of the fiscal year 201 9, during which Amira India lost its going concern
  assumption and Amira shareholder's equity plummeted from $241 million to negative $15
  million; (iv) market capitalization fell more than $30 million (or roughly 80%) since the
  Company put out the September 201 8 Investor Presentation, which occurred around the time the
  Company was aware of (but failed to disclose) the CBI charges; (v) market capitalization has
  fallen by $20 million since the Company received the August 2019 SEC letter; and (vi) market
  capitalization has fallen by roughly $12 million (or more than 50%) since Speck fai led to
  announce on August 10, 2020 that the Company had not met (and would not meet) the SEC's
  conditions precedent to avoid the commencement of the delisting process within the upcoming
  days.

                                                  -93-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 94 of 124 PageID: 94




             498.     The stock is still trading on the pink sheets, but the price and trading volume are

  down significantly from the closing price on the last day it traded on the NYSE.

             499.     Although Amira publicly appealed the delisting (but then quietly withdrew such

  appeal), it left other statements on its website leading investors to believe that Amira was still a

  NYSE listed company, and most shareholders cannot call a meeting to address any of the above

  issues or the Company's financial status, to wit:

             A.       Amira Withdraws Appeal Of Delisting Without Press Release

             500.     After the trading halt, the NYSE advised Amira of its intention to remove Amira

  shares from listing and registration on the NYSE.

             50 l .   Soon thereafter, Amira notified investors that it would be taking steps to regain

  listing.

             502.     Amira timely filed a notice of appeal to the Comm ittee of the Board of Directors

  of the NYSE regarding the Company' s trading suspension and the delisting determination.

             503.     Speck even spoke directly with Barbee's broker about the Company' s efforts to

  work on the Form 20-F for the fiscal year ending March 2020, as alleged above.

             504.     But in November 2020, several news organizations in India published stories

  concerning the CBI criminal allegations.

             505.     Amira did not put out any press releases denying any of the CBI charges or fi le

  any documents with the SEC denying any of the CBI charges.

             506.     Instead, on or about December 14, 2020, Amira inexplicably withdrew its appea l

  and it was permanently delisted later that month, which proximately caused the common stock

  price to fal I further.


                                                      -94-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 95 of 124 PageID: 95




         507.    Unlike its prior actions taken to bolster the share price, which were accompanied

  by a press release, Amira did not issue a press release or make any public comment regarding its

  decision to abandon the appellate process and remain on the pink sheets.

         508.    Amira has no intentions of ever filing the Form 6-K for the six month period

  ending September 2019 or the Form 20-F for the fiscal year ending March 2020, and it has never

  put out a press release to disclose as much.55

         B.      Amira's Website Misrepresents Material Facts And Omits Material Facts
                 Regarding Its Status As A Listed Company.

         509.    The Company chose to remove both versions of the investor presentation from its

  website, but failed to make other obvious changes to its website that would be material to a

  reasonable investor, to wit:
                                                     '-
         510.    To date, sections of Amira's website continue to falsely state and/or imply that the

  Company is still listed on the NYSE.

         511.    For example, under the "Investor FAQs" section, the page states: " [o]ur common

  stock is listed on the New York Stock Exchange under the symbol ANFI."

  Ill

  Ill

  Ill

  Ill



         55
           Amira also has no intentions of comparing the results of operations for March 2020 to
  the projections for such year made in the March 201 8 and September 2018 Investor Presentations
  and no subsequent filings suggest that any of the revenue projections therein were incorrect or
  unfounded, creating a misleading view of the Company's financial status in a continuing effort to
  induce shareholders to not sell, thereby propping up the share price for Chanana.

                                                   -95-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 96 of 124 PageID: 96




          512.      And on the "Stock information" page, the language under "Stock information"

  reads "RYCE (Common Stock)" and under that line the language reads" Exchange NYSE (US

  Dollar)."56

          513.      The article at the top of the "Recent News" section on such website is titled

  "Amira Nature Food, Ltd, Regains full Compliance with NYSE Minimum Average Share Price

  Listing Standard . . .. "

          514.    While this article was accurate when published, it is outdated and misleading,

  since more recent articles discuss Amira' s subsequent delisting, but none of them are included on

  the Company's website in the "Recent News" section or othetwise.

          515.    It is also misleading to continue using a four character ticker symbol on the

  Company's website since only NYSE and NASDAQ listed companies are permitted to have four

  letter ticker symbols and/or since companies trading on the pink sheets cannot use four character

  ticker symbols.

          516.    Even if the Company was still trading on the NYSE (which it is not), it would still

  be false and deceptive to state that the Company's current ticker symbol is ANFI after the ticker

  symbol changed to RYCE.

          51 7.     Continuing to use the NYSE name and former ticker symbols ANFI and RYCE

  long after delisting is a misrepresentation of material facts.

  Ill


          56
             After the l :20 stock split the ticker symbol changed from ANFI to RYCE, but then it
  changed to RYCFF when the stock went to the pink sheets, and then it changed to ANFIF for
  some unknown and undisclosed reason, but neither RYCFF nor ANFIF (both of which are five
  letter ticker symbols and thus indicate that the stock is traded over-the-counter) are mentioned on
  the website.

                                                    -96-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 97 of 124 PageID: 97




         518.    Continuing to post an outdated article at the top of a recent news section

  suggesting that the Company has regained NYSE compliance (while failing to address the more

  recent articles about the subsequent delisting), constitutes the omission of material facts

  necessary to make other representations of material facts not misleading.

         519.    These statements on the website constitute misleading published statements or

  advertisements and contain misrepresentations of material facts and are meant to induce investors

  to not sell their shares of the Company.

         520.    All of these failures to update the investing public regarding the truth of Amira's

  delisting and its disinterest in pursuing any relisting (which would require disclosure of news

  likely to negatively impact an investor's view of the Company) provide further evidence of

  Amira's desire to induce investors to hold and to not sell their investments in the Company.

         C.      Shareholders Cannot Call Meetings Or Obtain Updated Financials

         521.    In October 2020, Barbee sent a letter to defendants, among others, proposing a

  pre-filing mediation to resolve this matter.

         522.    That letter included a spoliation notice and Barbee indicated he would be

  attending the next shareholder meeting and he would inform other investors of events occurring

  at such meeting.

         523.    Subsequently, the Company bas not scheduled its annual shareholder meeting or

  provided any undated financials to investors, including Barbee.

         524.    The Company's Amended and Restated Memorandum and Articles of Association

  require that shareholder meetings occur at least annually, at a time and location determined by

  Ill


                                                  -97-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 98 of 124 PageID: 98




  the Board, but the "2018 Annual General Meeting Of Shareholders" was the last one to occur,

  and it was scheduled during and occurred in February 20 19.57

         525.    The Company has not disclosed any reason for the lack of holding shareholder

  meetings since February 2019 and even if COVID-19 was a concern, nothing in the operative

  articles of association precludes any such shareholder meeting from occurring in an electronic

  medium such as Skype, Zoom or other electronic forum that connects investors and Company

  personnel.

         526.    If a valid reason exists for not holding the shareholder meetings, the Company has

  omitted to state facts regarding such reasons.

         527.    In addition to conducting annual shareholder meetings, the Company's Amended

  and Restated Memorandum and Articles of Association require that fiscal results are provided to

  shareholders on an annual basis, but nothing has been provided to investors concerning results of

  operations subsequent to March 2019.

         528.    The Company has not disclosed any reason for refusing to publish results of

  operations for periods after March 2019.

         529.    If a valid reason exists for not disclosing these financial results, the Company has

  omitted to state facts regarding such reasons.

  Ill


         57
           Chanana waited until February 7, 2019 to disclose to U.S. investors the date and
  location of the meeting (which was to occur 18 days later in Geneva, Switzerland), even though
  be was aware of the date and location when signing the notice in December 20 18, which is
  conduct consistent with an overall scheme to make it difficult for a shareholder to actually obtain
  the information that would be presented at such meeting and to deter them from obtaining
  information upon which they may act to sell their shares (i.e., it was yet another attempt to induce
  investors to hold their shares).

                                                   -98-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 99 of 124 PageID: 99




         530.    The shareholder meeting notice provisions within the Company's Amended and

  Restated Memorandum and Articles of Association preclude any investor with less than a 30%

  stake from calling a special meeting to address financial or other issues.

         531.    Even if shareholders jointly holding sufficient shares in the Company wished to

  call a special meeting, such shareholders cannot provide notice in compliance with the operative

  articles of association to schedule a meeting to address the latest Form 20-F (or subsequent

  Company operations) given: (i) the manner in which these notice requirements are drafted, (ii)

  the fact that the last annual meeting was in February 2019, and (iii) since the Company has not

  publicly announced the date for the next shareholder meeting. 58

         532.    Indeed, as long as the Company refuses to schedule the annual meeting,

  shareholders holding less than 30% of the shares are not able to call their own special meeting.

         533.    This procedural deficiency is blocking a substantive remedy and was engineered

  by the Board's failure to schedule any annual shareholder meetings, in violation of the Company's

  own articles and NYSE rules governing the Company' s conduct while it was publicly traded.

         534.    The above-described conduct is consistent with a scheme to defraud, among other

  things, and is designed to induce investors to not sell their shares.

  Ill


         58
           Notice would typically be provided not later than ninety (90) days after the last annual
  shareholder meeting (i.e., by May 2019), but because the current year's meeting has been delayed
  more than sixty (60) days after the anniversary oftbe February 2019 annual meeting, notice must
  be provided within ten ( 10) days after public notice of the date of such meeting has occurred and
  not more than ninety (90) days nor earlier than one hundred twenty (120) days prior to such
  meeting, and since no date has been publicly announced by the Company, certain shareholders
  cannot provide timely notice in accordance with the Company's Amended and Restated
  Memorandum and Articles of Association, and under such articles, this lack of timely notice
  "may have the effect of precluding the conduct of certain business" at any such meeting.

                                                   -99-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 100 of 124 PageID: 100




           535.   Barbee would have sold his position in Amira and ceased purchasing additional

   share in the Company at various times had the Company: (i) timely and accurately di sclosed

   material facts, (ii) not misrepresented material facts and/or (iii) not omitted to state material facts

   necessary to make other representations of material fact not misleading.

           B.     DAMAGES

           536.   Barbee has various damages and losses, realized and unrealized, in connection

   with his purchase of Amira stock, to wit:

                   1.      Securities Act Damages

                           a.      State Securities Acts

           537.    The statutory damages and rescission calculation under the Securities Act of

   Washington with statutory interest exceeds $680,000, not including costs or the reasonable

   attorney fee contemplated thereunder, and defendants are jointly and severally liable for such

   amount.

           538.    A violation of the anti-fraud portion of this state statute constitutes a "per se"

    violation of Washington's consumer protect act (i.e., RCW 19.86, et seq.), empowering the Court

   treble damages (in its discretion) for each such violation (capped at $25,000 per violation, per

    person), and award a reasonable attorney's fee for each such violation.

           539.    Some of the damages under the Ohio Securities Act will tum on the date(s) the

    Company was insolvent.

           540.    Other damages under the Ohio Securities Act will be calculated based on

    violations of the anti-fraud provision and will include both rescission for some purchases and

    damages for others, together with taxable costs.


                                                    - 100-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 101 of 124 PageID: 101




          541.    The total amount of rescission and damages under the Ohio Securities Act are

   subject to calculation and proof at hearing or trial, and are not less than $550,000.

          542.    Likewise, damages under the blue sky laws of New Jersey are subject to

   calculation and proof at hearing or trial, and are not less than $550,000.

          543.    All defendants are jointly and severally liable for the full amount, but rights of

   contribution between each other may exist, subject to each particular blue sky law.

                          b.      Federal Securities Acts

          544.    Barbee is entitled to "actual damages" or "out-of-pocket" damages, from each

   defendant liable for a primary violation of§ l 0(b) of the Securities Act of 1934 or for a primary

   violation of Rule 10b-g promulgated thereunder, plus costs to the extent permitted and as

   calculated by the rules of the forum Court, in an amount according to proof at hearing or trial and

   not less than $580,000.

          545.    All defendants liable under § 20(a) of the Securities Act of 1934, as control

   persons of those liable under § 10(b) of the Securities Act of 1934 and/or under Rule 10b-5

   promulgated thereunder, are jointly and severally liable with each other and with the

   individual(s) liable for the primary violations under § l0(b) of the Securities Act of 1934.

                  2.      Trading Losses

          546.    Barbee purchased Amira stock in his non-qualified trading accounts, his

   traditional IRA, his Roth IRA, and in his Roth 401 (k) account, at various times relevant to this

   matter, and his realized and unrealized losses in those purchases exceed $550,000.

   Ill

   Ill


                                                  - 101-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 102 of 124 PageID: 102




                   3.      Margin Interest

           547.    Barbee has incurred and paid more than $31 ,000 thousand in margin interest in

   connection with purchasing and holding Amira stock.

           548.    These interest amounts are compensable as a component of damages, or as a part

   of bis investment in the contract, or as part of bis basis in the investment or otherwise, under

   state and/or federal securities acts and in tort.

                   4.      Statutory Interest

           549.    Statutory interest at the rate codified in the Securities Act of Washington at RCW

   21.20.430 exceeds $100,000 thousand.

           550.    Compensatory interest under New Jersey' s securities law is based on the New

   Jersey legal judgment rate over the relevant time periods, and is subject to calculation during

   proof at bearing or trial.

           5 51.   Compensatory interest amounts (and the basis therefore) under other state or

   federal securities act claims and/or in tort are subject to calculation and proof at hearing or trial.

                   5.      Lost Opportunity Damages59

           552.    For reasons set forth above, Barbee ultimately sold almost all of his other

   investments over time and continually reinvested the proceeds in Amira as the price fell,

   believing that he was wisely averaging down his cost basis, among other things.



           59
            This tort theory of damages (sometimes referred to as "lost profit" or "lost chance"
   damages) seeks to put an investor in the positions/be would have been in, but for the subject
   investments at issue, bad the investor's account remained as invested prior to making the subject
   investments, measuring damages based on opportunities the investor realistically would have
   pursued, with the investor's prior investments providing a reliable measuring stick, but without
   giving the investor the benefit of 20/20 hindsight.

                                                       -102-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 103 of 124 PageID: 103




           553.   Specifically, Barbee liquidated his interests in Apple, Disney, Micron, Netflix,

    Nordstrom, a Bitcoin trust, options in Amazon and a large gold miner.

           554.   Each of these positions has increased significantly since then (and many of them

   have tripled or quadrupled in price, with the Bitcoin trust moving up more than 700% since

   Barbee sold it).

           555.   Had Barbee never invested in Amira and simply left his money invested in the

   various investments he held before investing in Amira, his accounts would be worth at least $1.2

   million more that they are today, excluding all subsequent deposits and withdrawals to these

   accounts during the relevant time period.

           556.   Barbee's damages compensable in tort under this theory, in lieu of federal or state

   statutory damages, exceed $1.2 million.

                  6.        Market-Adjusted Damages

           557.   During one of the greatest bull markets in history, almost all of Barbee's money

   bas been tied up in the Company and eventually lost.

           558.       Indeed, while bis investments in Amira declined by roughly 95% over the past

   few years, the Dow Jones Industrial Average gained more than 70% while the NASDAQ

   Composite and the S&P 500 have each more than doubled.

           559.   Had Barbee's pre-Amira investments simply performed in line with the market,

   his accounts would be worth at least $ 1.0 million more than they are today, excluding all

   subsequent deposits and withdrawals to these accounts during the relevant time period.

           560.   Barbee's damages compensable in tort under this theory, in lieu of federal or state

   statutory damages, exceed $1.0 million.


                                                   -103-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 104 of 124 PageID: 104




                    7.     Additional Tort Damages And Disgorgement

             561.   Defendants are liable for Barbee's actual damages, based on their own tortious

   conduct and the tortious conduct of those for whom they are vicariously liable.

             562.   Generally, these damages in tort can be increased (or decreased) under both of the

   lost opportunity and/or market-adjusted loss theories mentioned above, but here, if either or both

   theories is applied, the damages will only increase.

             563.   Defendants are not entitled to retain, and should be ordered to disgorge to Barbee,

   his pro-rata portion of defendants ' ill-gotten and ill-retained gains in connection with their

   tortious conduct, pursuant to the Restatement of Torts (Second), common law or otherwise.

             564.   Pre-judgment interest on all liquidated sums or amounts subject to precise

   calculation and compensable in tort may be permitted, along with post-judgment interest at the

   legal rate from the date of judgment until paid.

                    8.     Tax on Conversions

             565.   At the end of 2018, Barbee converted the shares of the Company in his traditional

   IRA to a Roth IRA, paying thousands of dollars in federal, state and/or local taxes, believing that

   the shares would surely appreciate later, and being unaware of the wrongful conduct alleged

   herein.

             566.   Barbee would not have converted shares in 2018 bad he known that: (i) Amira

   India was insolvent or in liquidation proceedings prior to 2019; (ii) Cbanana was litigating his

   debt to equity conversion prior to 2019; (iii) SEC filings prior to 2019 contained false material

   information; or (iv) the CBI had received complaints regarding Amira's fraudulent conduct

   and/or had begun investigating such complaints prior to 2019.


                                                   -104-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 105 of 124 PageID: 105




           567.    In 2019, Barbee again converted the remaining shares in a traditional IRA to a

   Roth IRA, again paying thousands of dollars in federal, state and/or local taxes in connection

   with such conversion, and again being unaware of the reasons to avoid doing so

           568.    Barbee would not have converted the shares at the end of calendar year 2019 if be

   would have known: (i) any of the facts set forth in the paragraph above; (ii) that the balance

   sheets in either the March 2018 Investor Presentation or in the September 2018 Investor

   Presentation were inaccurate or contained misleading calculations; (iii) Amira had received the

   August 2019 SEC letter announcing conditions precedent to delisting; or if (iv) the results for the

   fiscal year ending March 2019 would have been timely reported in 2019; or (v) the CBI had

   registered the FIR in 2019 and advanced criminal conspiracy, fraud and stock manipulation

   charges against Chanana and others.

           569.    These tax amounts are compensatory, consequential or incidental damages and are

   recoverable under state and/or federal securities acts and/or in tort, and are subject to calculation

   and proof at hearing or trial.

                   9.      Tax-Adjusted Damages

           570.    Any judgment in this matter may be subject to taxes that Barbee should have

   avoided, but for defendants' wrongly conduct.

           57 1.   A number of the transactions at issue occurred in qualified accounts and/or

   accounts in which after-tax dollars were used to purchase the securities at issue, and Barbee

   would have been able to withdraw the earnings and profits on such investments from these

   accounts without paying income tax or capital gains tax.

   Ill


                                                   -105-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 106 of 124 PageID: 106




           572.     The judgment amount should be adjusted to reflect any federal, state and/or local

   tax that may be assessed on any judgment amount or a portion thereof, if any, plus any additional

   taxes associated with returning the amount of such judgment attributable to losses or damages

   incurred in after-tax accounts back into such accounts, plus any additional taxes incurred

   returning Barbee to his pre-injury state (all of which would have been avoided, but for

   defendants' wrongly conduct) in an amount according to proof at hearing or trial.

           573.     These tax amounts are compensatory, consequential or incidental damages and are

   recoverable under state and/or federal securities acts and/or in tort, and are subject to proof at

   hearing or trial and not less than $150,000.

                    10.     Reasonable Attorney's Fee

           574.     RCW 21.20.430 of Washington' s blue sky law mandates a reasonable attorney

   fee to the prevailing investor but does not contemplate attorney' s fees to any prevailing

   defendant.

           575.     A reasonable attorney fee in this matter would equal or exceed 30% of the

   statutory damages, statutory interest and statutory costs set forth above, and would be not less

   than $200,000.

                  FIRST CLAIM FOR RELIEF (AGAINST ALL DEFENDANTS)

        Section lO(b) of the Securities Act of 1934 and Rule lOb-5 promulgated thereunder

           576.     Barbee realleges and incorporates herein by this reference the above allegations,

   as if fully set forth herein.

           577.     Defendants, and each of them, by means or instrumentalities of interstate

   commerce, or the facilities of a national securities exchange (including the NYSE), did


                                                   -106-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 107 of 124 PageID: 107




   knowingly, intentionally and with gross recklessness and deliberate recklessness, and acting with

   scienter, in connection with the purchase or sale of Amira stock by Barbee: (i) make

   misrepresentations of material facts and/or omit to state material facts necessary to make the

   statements made, in light of the circumstances under which they were made, not misleadjng; (ii)

   employ a device, scheme or artifice to defraud; and/or (iii) engage in an act, practice or course of

   business which operates or would operate as a fraud or deceit upon any person and which did

   operate as a fraud or deceit upon Barbee in connection with his purchases or sales of Amira

   stock.

            578.    Barbee reasonably relied on defendants' conduct, to his detriment, and such

   wrongful conduct by defendants, and each of them, proximately caused him to experience

   economic loss.

            579.    Each individual defendant certified various SEC filings under Sarbanes-Oxley,

   and each such filing contajned misrepresentations of material fact and/or omissions of material

   fact, as alleged above or otherwise, and each of these certifications constitutes a primary

   violation of the federal securities act at issue.

            580.    Defendants, and each of them, violated § l 0(b) of the Securities Act of 1934 and

   Rule l 0b-5 promulgated thereunder.

            581.    None of the defendants has any affirmative defense(s) to the above-allegations or

   in connection with bjs or its violation(s) of tbjs statute.

            582.    Defendants are liable to Barbee for damages and costs to the extent permissible

   under this statute in an amount according to proof at bearing or trial and not less than $580,000.

   Ill


                                                       -107-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 108 of 124 PageID: 108




           SECOND CLAIM FOR RELIEF (AGAINST ALL INDIVIDUAL DEFENDANTS)

                                   Section 20(a) of the Securities Act of 1934

           583.    Barbee realleges and incorporates herein by this reference the above-allegations,

   as if fully set forth herein.

           584.    Each individual defendant is deemed a control person of Amira under § 20(a) of

   the Securities Act of 1934.

           585.    Each individual defendant: (i) participated in the daily management of Amira's

   finances and operations concerning such finances ; (ii) had the ability to influence or control, and

   did influence or control, directly or indirectly, the Board of Director's decision-making for the

   Company; and (iii) had direct supervisory involvement in day-to-day operations of the Company.

           586.    Each defendant is liable, pursuant to § 20(a) of the Securities Act of 1934, for the

   primary federal securities act violation(s) alleged above, in his capacity as a control person of

   Amira and/or in his or its capacity as a control person of such individual whose conduct

   constituted such primary securities act violation(s).

           587.    Chanana was a control person ofWacha, Sethi and Speck at all times such

   individuals were employed by Amira and in their respective capacities as CFO for the Company,

   either in his capacity as the largest shareholder of Amira (and thereby being able to unilaterally

   elect the Board of Directors, who select the Company officers) or otherwise.60



           60
            Mcssrs Harash Pal Sethi, Mohit Malik and Robert Wagman, in their capacity as
   Directors of the Company were also deemed control persons of the Company and of the CFOs,
   and they arc jointly and severally liable with others for Barbee's damages under this section of
   the federal securities act at issue, and as control persons under the various state securities acts at
   issue, and Barbee respectfully reserves the right to name them as parties to this matter in their
   capacity as control persons, based on facts to be developed and tested in discovery.

                                                      -108-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 109 of 124 PageID: 109




           588.    None of the defendants has any affirmative defense(s) to the above-allegations or

   in connection with bis or its violation(s) of this statute.

           589.    Defendants, and each of them, are jointly and severally liable to Barbee for

   damages and costs to the extent permissible under this statute, in an amount according to proof at

   hearing or trial, and not less than $580,000.

                  THIRD CLAIM FOR RELIEF (AGAINST ALL DEFENDANTS)

                                            Ohio Securities Act

           590.    Barbee realleges and incorporates herein by this reference the above-allegations,

   as if fully set forth herein.

           591.    Ohio Revised Code ("ORC") § l 707.44(O) states that "[n]o person who is an

   officer, director or trustee" of an issuer shall cause any such security "of or for the issuer" to be

   sold to a purchaser at a time when "the liabilities of the issuer exceed its assets" without

   "disclosing the fact of the insolvency to the purchaser."

           592.    Amira was insolvent on one or more days on which Barbee purchased shares in

   the Company.

           593.    The date(s) that Amira was insolvent were or would be material to a reasonable

   investor.

           594.     However, neither Sethi, Speck nor Chan ana disclosed the fact of Amira's

   insolvency to Barbee at the time of any of his purchases of shares in the Company or at any other

   time, prior to August 2020.

           595.     It is a separate violation of ORC § l 707.44(F) for any person (including officers

   and directors of an issuer) to "sell, cause to be sold, offer for sale, or cause to be offered for sale"


                                                    -109-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 110 of 124 PageID: 110




    any security at a time when such person knows that the liabilities of the issuer exceed the fair

    market value of its assets.

            596.    As set forth above, neither the issuer nor any of the defendants disclosed until

    August 2020 that Amira' s liabilities exceeded the fair market value of its assets or that Amira

    India's liabili ties exceeded the fair market value of its assets at the end of the fiscal year ending

    March 2019 and/or during prior and/or subsequent date(s)

           597.     Sethi, Speck and Chanana each caused common shares of the Company to be

   offered for sale at a time when they knew that the Company's liabilities exceeded its assets,

   thereby violating the statute at issue.61

           598.    Such conduct by these defendants, in failing to disclose the insolvency or falsely

   claiming that Amira was not insolvent at a time when it was insolvent, is deemed deceptive

   under this blue sky law.62

           599.    Unlike the federal rules and regulations, which require scienter (i.e., an intentional

   or grossly reckless standard), the Ohio Securities Act did not codify any such burden for

   investors when pleading violation of the anti-fraud provisions, and to the contrary, omissions and

   Ill

   Ill


           61
            No claim is currently pied against Wacha for violations of Ohio's blue sky statute ORC
   §§ l 707.44(D) or l 707.44(F), although Barbee may seek leave to amend this pleading to allege
   such claim(s), pending the outcome of facts to be developed and tested in discovery.
           62
             Moreover, the person charged with such deceptive conduct cannot defend on the
   ground that s/be was unaware of the insolvency, if such information could have been discovered
   through the exercise of reasonable diligence, since each person is presumed or deemed to know
   of such information if it could have been obtained through the exercise of reasonable diligence,
   pursuant to ORC § 1707.29.

                                                     -1 10-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 111 of 124 PageID: 111




   misrepresentations of material fact by an issuer or any of its officers or control persons, and by

   anyone selling a security, are subject to a strict liability standard. 63

           600.    A seller's lack of knowledge thats/he is making a misrepresentation of material

   fact or omitting to state a material fact necessary to make other representations of material fact

   not misleading or of otherwise committing a primary violation of this blue sky law, is not a

   defense under this state act.

           601.    Regardless, each defendant acted with scienter when misrepresenting material

   facts and omitting to state material facts necessary to make other representations of material fact

   not misleading, as alleged herein.

           602.    Even if Amira was solvent at the time the security was sold to Barbee, it is a

   violation of ORC § l 707.44(B)(4) of this securities act for anyone to knowingly make (or cause

   to be made) a false statement of material fact in any written statement for the purpose of selling a

   security in the State of Ohio.

           603.    The above-addressed Forms 20-F, 6-K and NT-20-F, along with the March 2018

   and September 2018 Investor Presentations contain numerous false statements of fact and were

   issued for the purpose of selling securities all over the country, including in the State of Ohio.

           604.    Each of these investor presentations and SEC filings mentioned above also violate

   ORC § 1707.44(1) to the extent each constitutes an "advertisement" or a "published statement"



           63
             Wacha, Sethi, Speck and Chanana are each liable for violations of the anti-fraud
   provisions of the federal and state securities acts pied herein (and have no defense thereto) with
   respect to any misrepresentation or omission of any material fact occurring in connection with
   the offer, purchase or sale of a security that relates to any filing certified by them under Sarbanes-
   Oxley, and Chanana is also liable for the conduct of these CFOs under the federal and state
   securities acts in bis capacity as one of their control persons.

                                                      - 111-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 112 of 124 PageID: 112




   and was made by an individual or entity who "knows that the statement or advertisement is false

   in any material respect."

           605.    And similar to the anti-fraud statutes within its federal securities act counterparts,

   engaging in a fraudulent act or practice while selling a security violates ORC § l 707.44(G) of

   Ohio's securities law.

           606.    ORC § l 707.44(G) states that no person "shall knowingly engage in an act or

   practice that is, in this chapter, declared illegal, defined as fraudulent, or prohibited" while

   selling securities.64

           607.    A single violation of any of the above-cited securities act code sections entitles the

   purchaser of the security to rescission of the purchase price plus taxable costs, pursuant to ORC §

   l 707.43(A).

           608.    The issuer and each person who "participated in or aided the seller in any way in

   making such sale" is jointly and severally liable along with the seller.

           609.    Defendants, and each of them, participated in or aided the seller in each of these

   transactions and each is jointly and severally liable along with the others.

   Ill

   Ill

   Ill

   Ill


           64
            This chapter defines "fraud", "fraudulent acts" and "fraudulent practices" to mean,
   among other things "any devise, scheme, or artifice to defraud or to obtain money or property by
   means of any false pretense, representation or promise ... and any act, practice, transaction or
   course of business relating to the purchase or sale of securities that is fraudulent or that bas
   operated or would operate as a fraud upon the seller or purchaser."

                                                    - 112-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 113 of 124 PageID: 113




            610.    Pursuant to ORC § 1707.41 (A), each person offering a security for sale by means

    of an advertisement which contains a false statement or omits any material fact is liable to a

    purchaser relying on such advertisement for losses and damages suffered by such reliance. 65

            611.    Since Amira is liable to Barbee under ORC § 1707.41 (A), each of its Directors is

    liable unless s/he shows thats/he had no knowledge of the publication or had just a reasonable

    grounds to believe the statement therein to be true or the omission of facts to be not material,

    pursuant to ORC § l 707.4l(B)(l).

            612.    Each Director held so liable has rights of contribution between each of the other

    Directors held so liable, but any right such Director has against the Company is subrogated to

    Barbee' s rights against the Company, pursuant to ORC § 1707.4l(B)(2).66

            613.    Each of the defendants "shall be deemed to have had knowledge of any matter of

    fact, where in the exercise of reasonable diligence, he should, prior to the alleged commission of

    the offense in question, have secured such knowledge," pursuant to ORC § 1707.29.

            614.    Defendants are strictly liable for the above-alleged statutory violations.

            615.    None of the defendants has any affirmative defense(s) to the above-allegations or

    in connection with his or its violation(s) of this statute.

   Ill

   Ill



            65
           All defendants other than Wacha are liable for the violations of this statute occurring in
   connection with the March 2018 and/or September 2018 Investor Presentations.
            66
            In addition to Chanana, Barbee reserves the right to add the Directors serving at any
   time relevant to either or both of the investor presentations mentioned above as parties to this
   matter, pending facts to be developed and tested in discovery.

                                                     -113-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 114 of 124 PageID: 114




           616.    Defendants, and each of their control persons, are liable, jointly and severally, to

   Barbee for statutory damages and costs, to the extent permitted by this statute, in an amount

   according to proof at hearing or trial and not less than $580,000.

                  FOURTH CLAIM FOR RELIEF (AGAINST ALL DEFENDANTS)

                                        Securities Act Of Washington

           617.    Barbee realleges and incorporates herein by this reference the above-allegations,

   as if fully set forth herein.

           618.    A number of the stock purchases at issue were made through a Washington

   licensed broker and broker-dealer (i.e., LaCava and Ameriprise), both of wbom are subject to

   compliance with and liable for violations of the Securities Act of Washington, whicb applies to

   all sellers, control persons, and persons who materially aid or participate in the transaction,

   including an issuer of securities.

           619.    For purposes of this statute, under Washington and federal common law, an

   issuer of securities and everyone else acting as a "substantial contributing factor" to the sale, sucb

   as the CFOs and other signatories to filings identified above, are eacb deemed a "seller."

           620.     Moreover, even if not deemed "sellers", the Company's officers and directors are

   liable for violations of the anti-fraud provisions of this state act, along with the sellers for

   "materially aiding in the transaction", and the directors are also liable under RCW 21.20.430(3)

   in their capacity as "control persons" of the issuer.67


           67
            The anti-fraud statute in Washington, RCW 21.20.010, prohibits the misrepresentation
   of a material fact or the omission of a fact necessary to make other representations of material
   fact not misleading in connection with the purchase or sale of a security, as well as prohibiting
   general schemes to defraud and acts or practices that would operate as a fraud or deceit upon any
   person (and not just upon a purchaser of securities).

                                                    - 114-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 115 of 124 PageID: 115




           621.    Each defendant committed a primary violation of the anti-fraud provisions of the

   Washington securities law, pursuant to the above-alleged conduct or otherwise.

           622.    Each defendant directly or indirectly controlled each of the other defendants liable

   for the conduct alleged herein.

           623.    RCW 21.20.430(1) imposes liability on sellers who violate RCW 2 1.20.010 and

   RCW 2 1.20.430 imposes liability on the control persons of such seller(s), and on the officers and

   directors of such seller(s), and on those who materially aid in the transaction.

           624.    Like the Ohio Securities Act, the Securities Act of Washington does not require

   that a defendant act with scienter to be held liable thereunder.

           625.    A seller's lack of knowledge thats/be is making a misrepresentation of material

   fact or omitting to state a material fact necessary to make other representation of material fact not

   misleading or of otherwise committing a primary violation of this blue sky law, is not a defense

   to RCW 21 .20.010 or to liability therefor under RCW 21.20.430.

           626.    Indeed, each defendant committing the above-alleged primary vio lation(s) of this

   act is strictly liable for such violations.

           627.    Even if lack of knowledge was a defense to a primary violation of the anti-fraud

    provisions of this act (which it is not), defendants, and each of them, had knowledge of the

    material facts that were misrepresented and of the facts they omitted to state that were necessary

    to make other representations of material fact not misleading.

           628.    Each defendant knew, or in the exercise of reasonabl e care would have known, of

    the existence of the facts by reason of which liability to Barbee exists.

    Ill


                                                    - 115-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 116 of 124 PageID: 116




           629.      one of the defendants has any affirmative defense(s) to the above-allegations or

   in connection with their violation(s) of this statute.

           630.     Each of the defendants is liable as a control person for the anti-fraud provision

   violations committed by the other defendants, each of the individuals is liable as an officer or

   director of the issuer, and each defendant materially aided in the sales and in the conduct givin g

   rise to liability under this statute.

           63 1.    Based on the violations of RCW 2 1.20.010 by defendants, and each of them,

   Barbee is entitled to rescission with respect to the Amira shares be still bolds, which is the total

   amount he paid to purchase and bold the shares (including margin interest), plus interest on the

   purchase price at 8% from the date of purchase of such shares, plus costs and a reasonable

   attorneys' fee, less any income or amount received on a tender, pursuant to RCW 21.20.430.

           632.     Based on the violations of RCW 2 1.20.010 by defendants, and each of them,

   Barbee is entitled to damages with respect to the shares of Amira be previously sold, which is

   equal to the amount that would be recoverable on a tender (which includes the purchase price,

   margin interest, statutory interest, costs and a reasonable attorney's fees), less proceeds from the

   sale of the security, less interest at 8% on such proceeds from the date of sale of such shares,

   pursuan t to RCW 21.20.430 ..

           633 .    Barbee's statutory damages and rescission calculation (including margin interest

   and statutory interest) exceeds $680,000, excluding costs and a reasonable attorney' s fee.

           634.     Pursuant to RCW 21.20.430(3), defendants are jointly and severally liable for

   Barbee's statutory damages, rescission, interest, costs and fees, but those defendants liable solely

   as a control person (if any) have rights of contribution from each other.


                                                    -11 6-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 117 of 124 PageID: 117




           635 .   In addition to the mandatory damage calculation under this statute, the Court bas

   discretion to increase the j udgment in an amount according to proof at bearing or trial, based on

   the number of separate violations of RCW 21.20.010 made by each of the defendants, pursuant to

   Washington' s consumer protect act, RCW 19.86, et seq., as alleged above.

                   FIFTH CLAIM FOR RELIEF (AGAINST ALL DEFENDANTS)

                      Uniform Securities Law (1997): New Jersey's Securities Act

           636.    Barbee realleges and incorporates herein by this reference the above-allegations,

   as if fully set forth herein.

           637.    Pursuant to Title 49 § 3 :52 of the Uni form Securities Law (1997), it unlawfu l for

   any person in connection with the offer, purchase or sale of any security to: (i) make an untrue

   statement of material fact; (ii) omit a material fact necessary to make the statements made, in

   light of the circumstances under which they are made, not misleading; (iii) employ an y device,

   scheme or artifice to defraud; or (iv) engage in an act, practice or course of business which

   operates or would operate as a fraud or deceit upon any person.

           638.     The anti-fraud provisions of this blue sky law are set forth in N.J.S.A. 49 § 3-

   71 (a), which creates a private right of action against any person who offers, sells or purchases a

   security by means of any untrue statement of material fact or any omission to state a material fact

    necessary in order to make the statements made, in the light of tbe circumstances under which

   they are made, not misleading or by employing any device, scheme or artifice to defraud or by

   engaging in any act, practice or course of business which operates or would operate as a fraud or

   deceit against any person.

   Ill


                                                    -1 17-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 118 of 124 PageID: 118




           639.    Each defendant violated the anti-fraud provisions of 49 § 3-7 l(a), based on the

   acts, omissions and conduct alleged herein, and each knew of the untruth or omission of material

   facts at issue herein and intended to deceive Barbee and Barbee has suffered a financial

   detriment.

           640.    Like the Ohio and Washington securities acts addressed above, Barbee need not

   establish scienter as an element of defendants' liability under this state statute, but regardless,

   each defendant acted and omitted to act with scienter when making misrepresentations and

   omissions of material fact or as otherwise alleged above.

           641.    Pursuant to 49 § 3-71 (c ), each defendant violating the anti-fraud provisions is

   liable to Barbee for rescission of the purchase price for the Amira shares he still holds, plus

   damages for the Amira shares he has already sold, together with costs and interest at the New

   Jersey legal judgment rate.

           642.    Pursuant to 49 § 3-71 (d), each defendant who directly or indirectly controls or

   controlled any defendant seller liable for an anti-fraud provision violation under 49:3-7 l(a), and

   each officer and director of any such seller and each employee who materially aids in the sale or

   in the conduct giving rise to the liability, is also liable jointly and severally with and to the same

   extent as such seller, unless such person did not know and in the exercise of reasonable care

   could not have known of the existence of the facts which give rise to such liability.

           643.   Each of the defendants is liable as a control person of the other defendants for the

   anti-fraud violations alleged herein, each of the individuals is an officer or director of the issuer,

   and each defendant materially aided in the sale and in the conduct giving rise to the liability.

   Ill


                                                   -118-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 119 of 124 PageID: 119




           644.     Each defendant knew, or in the exercise of reasonable care would have known of

   the existence of the facts which give rise to liability herein.

           645.     Any right of contribution between the defendants liable as control persons does

   not decrease Barbee's statutory rights of recovery.

           646.     Defendants are jointly and severally liable to Barbee for statutory rescission,

   damages, interest and costs in an amount according to proof at hearing or trial and not less than

   $580,000.

                  SIXTH CLAIM FOR RELIEF (AGAINST ALL DEFENDANTS)

                           Common Law Fraud / Securities "Holder's Claim"

           647.    Barbee realleges and incorporates herein by this reference the above-allegations,

   as if fully set forth herein.

           648.    Defendants, and each of them: (i) knowingly and intentionally made

   misrepresentations of material fact to Barbee through SEC filings, the March 2018 Investor

   Presentation, the September 2018 Investor Presentation and/or in statements made directly to

   Barbee's agent (i.e., LaCava); and (ii) did so with the intent to induce Barbee to hold on to the

   securities he had already purchased.

           649.    Barbee reasonably relied on these representations to his detriment and did not sell

   his holdings in Amira, which proximately caused him to suffer damages for which defendants are

   liable based on the reasoning within Gutman v. Howard Sav. Bank, 748 F. Supp 254 (D.N.J.

   1990), or otherwise.

           650.    Each individual certifying an SEC filing under Sarbanes-Oxley has a duty to

   shareholders of the Company to ensure that such filing lacks misrepresentations of material fact


                                                    -119-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 120 of 124 PageID: 120




   and does not omit to state any fact necessary to make any representation of material fact not

   misleading.

           651.    An SEC filing containing misleading information can form the basis of a

   securities " holder' s claim." [see, .£:_g., In re Washington Mutual, Inc. Secs. Litig., 2010 U.S. Dist.

   LEXIS 113088, at *17-18 (W.D. Wash. Oct. 25, 2010)].

           652.    At times when the Company and individual defendants bad a duty to disclose

   material facts, pursuant to NYSE rules and/or the Company's operative articles of association or

   otherwise, each of them intentionally and deliberately failed to speak, and they omitted to state

   material facts, which made other representations, under the circumstances in which they were

   made, misleading.

           653.    When having a duty to speak regarding the financial status of the Company and/or

   when speaking regarding such financial status (even absent a duty to do so), defendants, and each

   of them, have a duty to disclose all material facts relevant to such status, not just those which

   describe the Company in a positive light, and they have a duty to not selectively omit material

   facts necessary to make the other representations of material fact not misleading.

           654.    When issuing financial disclosures, the Company should have disclosed the

   SEC' s prior notice concerning the conditions precedent to avoid delisting and the related SEC

   deadline, Amira India's insolvency, the internal litigation involving Cbanana and the CBI's

   criminal charges of fraud and stock manipulation against Chanana, among other things, since

   each of those facts is material to the financial condition of the Company and would be important

   to a reasonable investor when deciding whether to purchase, sell or hold shares in the Company.

   Ill


                                                    -120-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 121 of 124 PageID: 121




           655.    Reasonably believing that defendants would not misrepresent or omit to state

   material facts, and in reliance on defendants ' conduct, and being otherwise unaware of the

   forewarned August 16, 2020 delisting date, the internal litigation between Chanana and Amira's

   operating subsidiary or the true state of Amira India's financia l position or Liquidation status (all

   of which were withheld by Amira from the public until trading in the company on the NYSE was

   halted), Barbee continued to bold his Amira stock.

           656.    Moreover, Barbee continued holding bi s shares being unaware of the CBI's FIR

   from May 2019 which contained fraud, stock manipulation and criminal conspiracy charges

   against Cbanana and others that neither Amira nor Chanana have ever disclosed (or denied).

           657.    Had Barbee been aware of any of the criminal conspiracy, fraud, stock

   manipulation or misappropriation of funds allegations (which date back to at least August 2016),

   be never wou ld have invested in Amira in the first place and all of the losses at issue wou ld have

   been avoided.

           658.    Defendants' conduct complained of above was designed to induce shareholders

   like Barbee to not sell securities, which could have significantly lowered the value of Chanana's

   Amira stock, among other things.

           659.    Defendants profited in the form of ill-gotten and ill-retained gains, among other

   things, from investors not selling their shares of Amira at times when defendants were inducing

   such conduct.

           660.    None of the defendants has any affirmative defense(s) to the above-allegations or

    in connection with bis or its tortious conduct.

   Ill


                                                      -121-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 122 of 124 PageID: 122




           661.     Each defendant is primarily liable for his or its own conduct and is vicariously or

   secondarily viable (in his or its capacity as a control person or principal) for the tortious conduct

   and scheme to defraud committed by his or its agent or others, under a theory of respondeat

   superior or otherwise.

           662.     Defendants are jointly and severally liable to Barbee for actual damages, out-of-

   pocket damages, market adjusted damages and lost opportunity damages, and should disgorge

   Barbee's pro-rata share of defendants' ill-gotten and ill-retained gains, in an amount according to

   proof at hearing or trial and not less than $1.2 million.

                  SEVENTH CLAIM FOR RELIEF (AGAINST ALL DEFENDANTS)

                              Negligent Misrepresentation Of Material Fact

           663.     Barbee realleges and incorporates herein by this reference the above-allegations,

   as if fully set forth herein.

           664.     Defendants, and each of them, breached one or more duties owed to Barbee to

   disclose all material facts (and to not omit any material facts) in connection with his purchase of

   any share of Amira and/or when inducing him to hold and to not sell Amira securities,

   proximately causing Barbee harm, in an amount according to proof at hearing or trial.

           665.     Defendants, and each of them: (i) negligently made misrepresentations of material

   fact to Barbee through SEC fi lings, the March 2018 and September 2018 Investor Presentations

   and/or statements made directly to Barbee's agent (i.e., LaCava); and did so (ii) with the intent to

   induce Barbee to hold and to not sell the securities he had already purchased, in reliance on such

   representations.

   Ill


                                                   -122-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 123 of 124 PageID: 123




            666.    Barbee reasonably relied on defendants' negligent misrepresentations and

    omissions of material fact, which proximately caused him damages.

            667.     one of the defendants bas any affirmative defense(s) to the above-allegations or

    in connection with bis or its tortious conduct.

            668.   Each defendant is primarily liable for his or its own conduct and is vicariously or

    secondarily viable (in his or its capacity as a control person or principal) for the tortious conduct

    and scheme to defraud committed by his or its agent or others, under a theory of respondeat

    superior or otherwise.

           669.    Defendants are jointly and severally liable to Barbee for actual damages, out-of-

    pocket damages, market adjusted damages and lost opportunity damages, and should disgorge

   Barbee's pro-rata share of defendants' ill-gotten and ill-retained gains, in an amount according to

    proof at hearing or trial and not less than $1.2 million.

                             PRAYER FOR RELIEF AND JURY RE UEST

           Wherefore, Barbee respectfully requests trial by jury and that the Court enter judgment in

   his favor, and against defendants, and each of them, jointly and severally, as follows:

           A.      For compensatory damages in an amount according to proof at hearing or trial and

   not less than $550,000;

           B.      For margin interest incurred and paid in an amount according to proof at trial or

   hearing and not less than $3 1,000;

           C.      For statutory interest, a reasonable attorney's fee and costs, pursuant to statute or

   common law, in an amount according to proof at hearing or trial and not less than $ 100,000

   thousand in interest, $200,000 thousand in attorney's fees and costs as taxed or otherwise;


                                                      -123-
Case 3:21-cv-12894-MAS-DEA Document 1 Filed 06/23/21 Page 124 of 124 PageID: 124




          D.      For lost opportunity damages in an amount according to proof at hearing or trial

   and not less than $1.2 million;

          E.      For market-adjusted damages in an amount according to proof at hearing or trial

   and not less than $1.0 million;

          F.      For federal, state and any local taxes paid on converting Amira stock from

   traditional IRA accounts to Roth accounts and for additional tax-adjusted damages as alleged

   above, in an amount according to proof at hearing or trial and not less than $150,000;

          G.      For disgorgement by each defendant of Barbee's pro-rata share of all ill-gotten

   and ill-retained gains in Amira stock occurring in connection with defendants' wrongful conduct

   alleged above, in an amount according to proof at hearing or trial; and

          H.      For such other and further relief in Barbee's favor as this Court may deem just and

   proper, including without limitation, the discretionary treble damages codified at RCW 19.86, et

   seq. or otherwise.

                                          -½"
          Respectfully submitted this jg_ day of June, 2021, by:




                                                             es K Barbee, pro se
                                                            io license No. 0090306
                                                         Oregon license No. 070242 (inactive)
                                                         Washington license No. 29557 (inactive)
                                                         4723 Saddletop Ridge Lane
                                                         Mason, Ohio 45040
                                                         (513) 400-7511
                                                         jim@barbeelawfirm.com




                                                 -124-
